__________













 

SHARE EXCHANGE AGREEMENT



 

 









Among each of

:





THE SHAREHOLDERS OF I-LEVEL MEDIA SYSTEMS LIMITED



 

And

:





I-LEVEL MEDIA SYSTEMS LIMITED



 

And

:





JACKSON VENTURES, INC.



 

 

 

Jackson Ventures, Inc.


Suite 310, 2174 York Avenue, Vancouver, British Columbia, Canada, V6K 1C3



__________





--------------------------------------------------------------------------------



SHARE EXCHANGE AGREEMENT



 

 

                      THIS SHARE EXCHANGE AGREEMENT is made and dated for
reference effective as of January 31, 2007 (the "Effective Date") as fully
executed on this 1st day of February, 2007 (the "Execution Date").



 

AMONG EACH OF

:





THE UNDERSIGNED SHAREHOLDERS OF I-LEVEL MEDIA SYSTEMS LIMITED

, each having an address for notice and delivery located at 4099 Gloucester
Tower, the Landmark, 11 Pedder Street, Central Hong Kong, People's Republic of
China





(each a "Vendor" and, collectively, the "Vendors");

OF THE FIRST PART



AND

:





I-LEVEL MEDIA SYSTEMS LIMITED

, a company incorporated under the laws of the British Virgin Islands, and
having an address for notice and delivery located at 4099 Gloucester Tower, the
Landmark, 11 Pedder Street, Central Hong Kong, People's Republic of China





(the "Company");

OF THE SECOND PART



AND

:





JACKSON VENTURES, INC.

, a company incorporated under the laws of the State of Nevada , U.S.A. and
having an address for notice and delivery located at Suite 310, 2174 York
Avenue, Vancouver, British Columbia, Canada, V6K 1C3





(the "Purchaser");

OF THE THIRD PART



(each of the Vendors, the Company and the Purchaser being hereinafter singularly
also referred to as a "Party" and collectively referred to as the "Parties" as
the context so requires).



 

                      WHEREAS:



A.                    The Company is a body corporate subsisting under and
registered pursuant to the laws of the British Virgin Islands, the Company is
the sole investor and owner of i-level Softcomm (Shanghai) Company Ltd., a
wholly foreign owned enterprise (the "WOFE") formed under the laws of the
People's Republic of China ("China"), each of the Company, the WOFE, and their
respective subsidiaries, if any, is presently engaged in the business of
developing, funding and operating a proprietary, digital media network service
in the transportation segment of the outdoor advertising market in China, and
all matters and businesses necessarily incidental thereto, and the Company now
wishes to combine and require additional external capital in order to commence
the integration and development of its existing and proposed business
(collectively, the "Company's Business");



--------------------------------------------------------------------------------



- 2 -



B.                    The Vendors are the legal and beneficial owners of all of
the presently issued and outstanding common shares in the capital of the Company
(the "Purchased Shares"); the particulars of the registered and beneficial
ownership of such Purchased Shares being set forth in Schedule "A" which is
attached hereto and which forms a material part hereof;



C.                    In accordance with the terms and conditions of that
certain "Letter Agreement Respecting A Proposed Acquisition", dated for
reference October 31, 2006 (the "Agreement In Principle"), as entered into among
the Vendors, the Company and FBP Capital Corp., on behalf itself and a targeted
purchaser, the parties thereto agreed to use their best efforts to initiate,
complete and enter into a formal agreement whereby the Vendors would sell all of
the Purchased Shares to a target purchaser upon the general terms and conditions
as set forth therein; a copy of which Agreement In Principle being attached
hereto as Schedule "B" and which forms a material part hereof; and the terms and
conditions of the Agreement In Principle setting forth the Parties general
intentions herein; and



D.                    The Parties hereto have agreed to enter into this
agreement (the "Agreement") which formalizes and replaces, in its entirety, the
Agreement In Principle, as contemplated and required by the terms of the
Agreement In Principle, and which clarifies their respective duties and
obligations in connection with the purchase by the Purchaser from the Vendors of
all of the Purchased Shares together with the further development of the
Company's Business as a consequence thereof;



 

                      NOW THEREFORE THIS AGREEMENT WITNESSETH that in
consideration of the mutual promises, covenants and agreements herein contained,
THE PARTIES HERETO COVENANT AND AGREE WITH EACH OTHER as follows:



 

Article 1
DEFINITIONS



1.1                    Definitions. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "affiliate" and "associate" have the meanings ascribed to them under
the Business Corporations Act of the Province of British Columbia, R.S.B.C.
2004, as amended from time to time;



(b)       "Agreement" means this "Share Exchange Agreement" as entered into
among the Vendors, the Company and the Purchaser herein, together with any
amendments thereto and any Schedules as attached thereto;



(c)       "Agreement In Principle" has the meaning ascribed to it in recital
"C." hereinabove; a copy of which Agreement In Principle being attached hereto
as Schedule "B" and forming a material part hereof;



(d)       "Arbitration Act" means the International Commercial Arbitration Act
of the Province of British Columbia, R.S.B.C. 1996, as amended from time to
time, as set forth in Article "13" hereinbelow;



--------------------------------------------------------------------------------



- 3 -



(e)       "Board of Directors" means, as applicable, the respective Board of
Directors of each of the Parties hereto as duly constituted from time to time;



(f)       "business day" means any day during which Canadian Chartered Banks are
open for business in the City of Vancouver, Province of British Columbia,
Canada;



(g)       "Cancellation of Shares" has the meaning ascribed to it in section
"4.1" hereinbelow;



(h)       "Change in Board and officers" has the meaning ascribed to it in
section "4.1" hereinbelow;



(i)       "Change in Name" has the meaning ascribed to it in section "4.1"
hereinbelow;



(j)       "Closing" has the meaning ascribed to it in section "6.1" hereinbelow;



(k)       "Closing Date" has the meaning ascribed to it in section "6.1"
hereinbelow;



(l)        "Commission" means the United States Securities and Exchange
Commission;



(m)      "Company" means I-Level Media Systems Limited, a company incorporated
under the laws of the British Virgin Islands, or any successor company, however
formed, whether as a result of merger, amalgamation or other action;



(n)       "Company Material Adverse Effect" has the meaning ascribed to it in
section "5.5" hereinbelow;



(o)       "Company Shares for Debt" has the meaning ascribed to it in section
"3.1" hereinbelow;



(p)       "Company's Assets" means all assets, contracts, equipment, goodwill,
inventory and Intellectual Property of the Company and including, without
limitation, all of the property interests, assets, contracts, equipment,
goodwill and inventory which are listed and described in Schedules "E" through
"I" which are attached hereto and which form a material part hereof;



(q)       "Company's Business" has the meaning ascribed to it in recital "A."
hereinabove;



(r)       "Company's Disclosure Schedule" has the meaning ascribed to it in
section "3.1" hereinbelow;



(s)       "Company's Financial Statements" has the meaning ascribed to it in
section "3.1" hereinbelow; a copy of which Company's Financial Statements being
set forth in Schedule "C" which is attached hereto and which forms a material
part hereof;



(t)       "Confidential Information" has the meaning ascribed to it in section
"10.1" hereinbelow;



(u)       "Conversion" the meaning ascribed to it in section "2.4" hereinbelow;



(v)       "Creditors" has the meaning ascribed to it in section "3.1"
hereinbelow; the particulars of which being set forth in Schedule "C" which
forms a material part hereof;



--------------------------------------------------------------------------------



- 4 -



(w)      "Debt Shares" has the meaning ascribed to it in section "3.1"
hereinbelow; the particulars of which being set forth in Schedule "C" which
forms a material part hereof;



(x)       "Defaulting Party" and "Non-Defaulting Party" have the meanings
ascribed to them in section "14.1" hereinbelow;



(y)       "Effective Date" has the meaning ascribed to it on the front page of
this Agreement;



(z)       "Escrow Agent" has the meaning ascribed to it in section "7.1"
hereinbelow;



(aa)     "Execution Date" means the actual date of the complete execution of
this Agreement and any amendment thereto by all Parties hereto as set forth on
the front page of this Agreement;



(ab)     "FBP" has the meaning ascribed to it in section "4.1" hereinbelow;



(ac)     "Final Loan" has the meaning ascribed to it in section "2.4"
hereinbelow;



(ad)     "GAAP" has the meaning ascribed to it in section "3.1" hereinbelow,



(ae)     "Indemnified Party" and "Indemnified Parties" have the meanings
ascribed to them in section "15.1" hereinbelow;



(af)     "Initial Due Diligence" has the meaning ascribed to it in section "5.3"
hereinbelow;



(ag)     "Initial Loan" has the meaning ascribed to it in section "2.4"
hereinbelow;



(ah)     "Intellectual Property" means, with respect to the Company, all right
and interest to all patents, patents pending, inventions, know-how, any
operating or identifying name or registered or unregistered trademarks and
tradenames, all computer programs, licensed end-user software, source codes,
products and applications (and related documentation and materials) and other
works of authorship (including notes, reports, other documents and materials,
magnetic, electronic, sound or video recordings and any other work in which
copyright or similar right may subsist) and all copyrights (registered or
unregistered) therein, industrial designs (registered or unregistered),
franchises, licenses, authorities, restrictive covenants or other industrial or
intellectual property used in or pertaining to the Company and including,
without limitation, the items described in Schedule "F" which is attached hereto
and which forms a material part hereof, and all lists of customers, documents,
records, correspondence and other information pertaining to the Company;



(ai)     "Interest" has the meaning ascribed to it in section "2.4" hereinbelow;



(aj)     "Lender" has the meaning ascribed to it in section "2.4" hereinbelow;



(ak)     "Liens" the meaning ascribed to it in section "3.1" hereinbelow;



(al)     "Loan" has the meaning ascribed to it in section "2.4" hereinbelow;



--------------------------------------------------------------------------------



- 5 -



(am)    "Loan Unit" has the meaning ascribed to it in section "2.4" hereinbelow;



(an)     "Loan Warrant" has the meaning ascribed to it in section "2.4"
hereinbelow;



(ao)     "Maturity" has the meaning ascribed to it in section "2.4" hereinbelow;



(ap)     "OTCBB" means the NASD Over-the-Counter Bulletin Board, together with
its respective successors and permitted assigns as the context so requires;



(aq)     "Outstanding Indebtedness" has the meaning ascribed to it in section
"2.4" hereinbelow;



(ar)     "Parties" or "Party" means, respectively, the Vendors, the Company and
the Purchaser hereto, as the case may be, together with their respective
successors and permitted assigns as the context so requires;



(as)     "person" or "persons" means an individual, corporation, partnership,
party, trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;



(at)     "Principal Sum" has the meaning ascribed to it in section "2.4"
hereinbelow;



(au)     "Private Placement" has the meaning ascribed to it in section "4.1"
hereinbelow;



(av)     "Purchased Shares" has the meaning ascribed to it in recital "B."
hereinabove; the particulars of the registered and beneficial ownership of such
Purchased Shares being set forth in Schedule "A" which is attached hereto;



(aw)    "Purchase Price" has the meaning ascribed to it in section "2.2"
hereinbelow;



(ax)     "Purchaser" means Jackson Ventures, Inc., a company incorporated
pursuant to the laws of the State of Nevada, U.S.A., or any successor company,
however formed, whether as a result of merger, amalgamation or other action;



(ay)     "Purchaser Disclosure Schedule" has the meaning ascribed to it in
section "4.1" hereinbelow;



(az)     "Purchaser's Financial Statements" has the meaning ascribed to it in
section "4.1" hereinbelow; a copy of which Purchaser's Financial Statements
being set forth in Schedule "J" which is attached hereto and which forms a
material part hereof;



(ba)     "Purchaser Options" has the meaning ascribed to it in section "4.1"
hereinbelow;



(bb)     "Ratification" has the meaning ascribed to it in section "5.3"
hereinbelow;



(bc)     "Registration Statement", "Regulation S", "Rule 144", "Rule 506" and
"Form S-8" have the meanings ascribed to them in the Securities Act;



(bd)     "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



--------------------------------------------------------------------------------



- 6 -



(be)     "Regulatory Authority" and "Regulatory Authorities" means, either
singularly or collectively as the context so requires, the OTCBB, and/or such
other regulatory agencies who have or who may have jurisdiction over the affairs
of the Company, the Purchaser and/or the Vendors herein and including, without
limitation, and where applicable, all applicable securities commissions and
again including, without limitation, the Commission, and all other regulatory
authorities from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated by this Agreement;



(bf)     "Release" has the meaning ascribed to it in section "3.1" hereinbelow;



(bg)     "Securities Act" means the United States Securities Act of 1933, as
amended, and all the Rules and Regulations promulgated under the United States
Securities Act of 1933; and "1934 Act" means the United States Securities
Exchange Act of 1934, as amended, and all the Rules and Regulations promulgated
under the United States Securities Exchange Act of 1934;



(bh)     "Share" has the meaning ascribed to it in section "2.2" hereinbelow,



(bi)     "Split" has the meaning ascribed to it in section "2.2" hereinbelow,



(bj)     "Subject Removal Date" has the meaning ascribed to it in section "5.1"
hereinbelow;



(bk)     "subsidiary" means any company or Company of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
board of directors of such company or Company) are for the time being owned by
or held for a company and/or any other company in like relation to the company,
and includes any company in like relation to the subsidiary;



(bl)     "Transfer Agent" means the Purchaser's existing registrar and transfer
agent for its common shares, or any successor company, however formed, whether
as a result of merger, amalgamation or other action;



(bm)    "Transfer Documents" has the meaning ascribed to it in section "7.1"
hereinbelow,



(bn)     "Unit" has the meaning ascribed to it in section "4.1" hereinbelow;



(bo)     "Vendors" means the shareholders of I-Level Media Systems Limited, a
company incorporated under the laws of the British Virgin Islands, or any
successor company, however formed, whether as a result of merger, amalgamation
or other action;



(bp)     "Warrant" has the meaning ascribed to it in section "4.1" hereinbelow;
and



(bq)     "WOFE" has the meaning ascribed to it in recital "A." hereinabove.



1.2                    Schedules and Exhibits. For the purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, the following shall represent the Schedules and Exhibits
which are attached to this Agreement and which form a material part hereof:



--------------------------------------------------------------------------------



- 7 -



 

Schedule

Description of Schedule

 

Schedule "A":

Purchased Shares, Vendor and Securities;

 

Schedule "B"

Company's Financial Statements;

 

Schedule "C":

Company's Creditors and Debt Shares;

 

Schedule "D":

Company's Intellectual Property;

 

Schedule "E":

Company's Leases;

 

Schedule "F":

Company's Contracts of Employment;

 

Schedule "G":

Company's Material Contracts;

 

Schedule "H":

Company's List of Bank Accounts etc.;

 

Schedule "I":

Purchaser's Financial Statements;

 

Schedule "J":

Purchaser's Material Contracts;

 

Schedule "K":

Purchaser's List of Bank Accounts etc.;

 

Schedule "L":

Purchaser's Employment Agreements; and

 

Schedule "M":

Vendor and Creditor Certificates.

       

Exhibits

   

Form of Release and legal opinions from each Party's counsel.



 

1.3                    Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise
requires,:



(a)       the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)       words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



 

Article 2
PURCHASE AND SALE OF THE PURCHASED SHARES



2.1                    Purchase and sale. Subject to the terms and conditions
hereof and based upon the representations, warranties and covenants contained in
Articles "3" and "4" hereinbelow and the prior satisfaction of the conditions
precedent which are set forth in Article "5" hereinbelow, the Vendors hereby
agree to assign, sell and transfer at the Closing Date (as hereinafter
determined) all of their respective right, entitlement and interest in and to
all of the Purchased Shares to the Purchaser and the Purchaser hereby agrees to
purchase all of the Purchased Shares from the Vendors on the terms and subject
to the conditions contained in this Agreement.



2.2                    Purchase Price. The total purchase price (the "Purchase
Price") for all of the Purchased Shares will be satisfied by the Purchaser's
issuance and delivery to the Vendors, in the manner set forth herein, of an
aggregate of 27,000,000 post-split (on a 10.25-new for one-old basis; the
"Split") restricted common shares in the capital of the Purchaser (each a
"Share") at the closing (the "Closing") on the Closing Date (as hereinafter
determined).



                      Unless otherwise directed by the Vendors prior to Closing,
the Purchaser is expected to issue the Shares to the Vendors pro rata in
accordance with each Vendor's respective Purchased Share shareholding in and to
the Company and outstanding as at the Closing Date; with all fractions greater
than or equal to one-half being rounded up and all fractions less than one-half
being rounded down.



--------------------------------------------------------------------------------



- 8 -



2.3                    Resale restrictions and legending of Share certificates.
The Vendors hereby acknowledge and agree that the Purchaser makes no
representations as to any resale or other restrictions affecting the Shares. The
Shares will be issued by the Purchaser to the Vendors in reliance upon one or
more exemptions from the registration requirements of the United States
Securities Act of 1933, as amended (the "Securities Act"), and that the Shares
will be "restricted securities" as defined by Rule 144(a)(3) promulgated under
the Securities Act. In addition, the Vendors also acknowledge and agree that the
obligation of the Purchaser to issue the Shares pursuant to section "2.2" hereof
will be subject to the Purchaser being satisfied that an exemption from the
registration requirements of the Securities Act is available and that all
applicable securities laws, in respect of each of the Vendors, the Purchased
Shares and the Shares, and the Purchaser shall be relieved of any obligation
whatsoever to purchase any Purchased Shares of the Vendors and to issue Shares
in respect of the Vendors where the Purchaser reasonably determines that one or
more such registration exemptions are not available.



                      The Vendors also acknowledge and understand that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available. The Vendors
also acknowledge and understand that the certificates representing the Shares
will be stamped with the following legend (or substantially equivalent language)
restricting transfer in the following manner if such restriction is required by
the Regulatory Authorities:



"The transfer of the securities represented by this certificate is prohibited
except in accordance with the provisions of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the "Act"), pursuant to
registration under the Act or pursuant to an available exemption from
registration. In addition, hedging transactions involving such securities may
not be conducted unless in compliance with the Act.".

or

"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution. These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration. The stock transfer agent
has been ordered to effectuate transfers only in accordance with the above
instructions.".

(and, if applicable)

"Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities in Canada before
the earlier of (i) the date that is four months and a day after the date the
company first became a reporting issuer in any of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario, Quebec and Saskatchewan, if the company is a
sedar filer, and (ii) the date that is four months and a day after the later of
(a) the distribution date, and (b) the date the company became a reporting
issuer in the local jurisdiction of the subscriber of the securities that are
the subject of the trade.";



and the Vendors hereby consent to the Purchaser making a notation on its records
or giving instructions to any transfer agent of the Purchaser (the "Transfer
Agent") in order to implement the restrictions on transfer set forth and
described hereinabove.



                      The Vendors also acknowledge and understand that:



--------------------------------------------------------------------------------



- 9 -



(a)       the exemption from registration under Rule 144 will not be available
in any event for at least one year from the date of issuance of the Shares to
the Vendors, and even then will not be available unless (i) a public trading
market then exists for the common stock of the Purchaser, (ii) adequate
information concerning the Purchaser is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and



(b)       any sale of the Shares may be made by the Vendors only in limited
amounts in accordance with such terms and conditions.



2.4                    Interim secured Loan to the Company, the Security
therefore and Conversion into Loan Units of the Purchaser. In conjunction with
and as a condition to the entering into of this Agreement by the Parties hereto,
the Purchaser, on behalf of itself or its various investors (in each such case
being a "Lender" herein), has hereby agreed to use its commercially reasonable
efforts to advance by way of a loan or loans to the Company (collectively, the
"Loan") the aggregate principal sum of up to U.S. $2,000,000 (collectively, the
"Principal Sum") within the following time frames:



(a)       an aggregate of U.S. $500,000 of the Loan (collectively, the "Initial
Loan") is acknowledged as having already been advanced by certain Lenders to the
Company prior to the Effective Date of this Agreement; and



(b)       an aggregate of the final U.S. $1,500,000 of the Loan (collectively,
the "Final Loan") is to be provided to the Company by the Purchaser from time to
time after the Effective Date of this Agreement and prior to the Closing of this
Agreement and in conjunction, in part, with the due and complete closing of a
minimum of up to U.S. $1,500,000 of the proposed Private Placement (as
hereinafter determined) financing as set forth hereinbelow;



together with, in each such instance of a Final Loan, interest accruing on any
Principal Sum of a Final Loan amount hereunder at the rate of nine percent (9%)
per annum, compounded semi-annually and not in advance (the "Interest") prior to
maturity; and with maturity in each such instance of a Loan shall be on the date
that is the earlier of (i) 180 calendar days from the advancement date of any
such Principal Sum Loan by any Lender to the Company, (ii) the Closing of this
Agreement or (iii) 60 calendar days from the termination, for any reason
whatsoever, of this Agreement (such earlier date referred to as the "Maturity").



                      In this regard the Parties hereby acknowledge and agree
that any such Principal Sum and Interest will be secured, contemporaneously with
the advancement of any funds under any such Loan, by way of a senior,
subordinated (subordinated only to the Company's existing banking indebtedness),
fixed and floating charge on all of the assets of the Company. In this regard it
is hereby also acknowledged and agreed that, upon the completion of the within
purchase and sale, it is intended, subject to the Purchaser's prior receipt of
appropriate accounting and legal advice, that any Loan from the Purchaser will
simply be forgiven, or become an inter-company account as the situation may
require.



                      The Parties hereby also acknowledge and agree that,
notwithstanding the status of this Agreement or the completion of the within
purchase and sale, each Lender (excluding the Purchaser if applicable) of any
portion of the Initial Loan hereunder will have the right and option,
exercisable until 5:00 p.m. (Vancouver time) on the date of Maturity of each
such Initial Loan hereunder, to convert any Principal Sum or any other sum
outstanding under any Initial Loan from such Lender to the Company as
contemplated herein (collectively, the "Outstanding Indebtedness") into units of
the Purchaser (each a "Loan Unit"), at a deemed settlement and issuance price of
U.S. $0.10 per Loan Unit for that portion of Outstanding Indebtedness which is
then being so converted by such Lender (the "Conversion" in each such instance),
with each such Loan Unit being comprised of one common share and one-quarter of
non-transferable share purchase warrant of the Purchaser (each a "Loan
Warrant"), and with each such whole Loan Warrant being exercisable for one
additional common share of the Purchaser for a period of six months from the
date of issuance thereof at an exercise price of U.S. $0.50 per Loan Warrant
common share in each such instance; and with the further understanding that the
common shares and the Loan Warrant common shares forming part of the Loan Units
will carry piggy-back registration rights. In this regard it is hereby
acknowledged and agreed that the right of Conversion after the date of Maturity
will be in the sole and absolute discretion of the Purchaser to extend.



--------------------------------------------------------------------------------



- 10 -



2.5                    Other securities. If and to the extent that the Vendors
or any other party related, associated or affiliated with the Vendors has any
absolute, contingent, optional, pre-emptive or other right to acquire any
securities in the capital of the Company, it is hereby acknowledged and agreed
by the Vendors that such party shall be conclusively deemed, as and from the
Closing (as hereinafter determined), to have transferred the same to the
Purchaser to the fullest extent permitted by law, and to otherwise hold the same
in trust for and at the discretion of the Purchaser.



2.6                    Costs. It is hereby further acknowledged and agreed by
the Parties hereto that while any portion of any Outstanding Indebtedness is
outstanding hereunder, and should this Agreement have terminated due solely to
either the breach, default or failure to perform thereunder by the Company, the
Company will remain responsible for all fees and expenses and including, without
limitation, all legal, accounting, sponsorship, regulatory and filing fees and
expenses, and otherwise, in connection with the preparation and execution of
this Agreement, all corporate and statutory materials in conjunction with this
Agreement, all filings with any regulatory authority as may have jurisdiction
over either the Company or the Purchaser in conjunction with the completion of
this Agreement and all documentation necessarily incidental thereto; and which
fees and expenses shall be added to and form part of the Outstanding
Indebtedness hereunder.



2.7                    Standstill provisions. In consideration of the Parties'
within agreement to purchase and sell the Purchased Shares and to enter into the
terms and conditions of this Agreement, each of the Parties hereby undertake for
themselves, and for each of their respective agents and advisors, that they will
not until the earlier of the Closing Date (as hereinafter determined) or the
termination of this Agreement approach or consider any other potential
purchasers, or make, invite, entertain or accept any offer or proposal for the
proposed sale of any interest in and to any of the Purchased Shares or the
assets or the respective business interests of the Company or the Purchaser, as
the case may be, or, for that matter, disclose any of the terms of this
Agreement, without the Parties' prior written consent. In this regard each of
the Parties hereby acknowledges that the foregoing restrictions are important to
the respective businesses of the Parties and that a breach by any of the Parties
of any of the covenants herein contained would result in irreparable harm and
significant damage to each affected Party that would not be adequately
compensated for by monetary award. Accordingly, the Parties hereby agree that,
in the event of any such breach, in addition to being entitled as a matter of
right to apply to a Court of competent equitable jurisdiction for relief by way
of restraining order, injunction, decree or otherwise as may be appropriate to
ensure compliance with the provisions hereof, any such Party will also be liable
to the other Parties, as liquidated damages, for an amount equal to the amount
received and earned by such Party as a result of and with respect to any such
breach. The Parties hereby also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, they agree that said
Court shall have authority to limit such restrictions, activities or periods as
the Court deems proper in the circumstances.





--------------------------------------------------------------------------------



- 11 -



Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY THE COMPANY AND THE VENDORS



3.1                    General representations, warranties and covenants by the
Company and the Vendors. In order to induce the Purchaser to enter into and
consummate this Agreement, each of the Vendors and the Company hereby represents
to, warrants to and covenants with the Purchaser, with the intent that the
Purchaser will rely thereon in entering into this Agreement and in concluding
the transactions contemplated herein, that, to the best of the knowledge,
information and belief of each of the Vendors and the Company, after having made
due inquiry (and for the purposes of the following warranties, representations
and covenants, "Company" shall mean the Company, the WOFE and any and all
subsidiaries of the Company or the WOFE, as the context so requires):



(a)       each of the Company and, where applicable, the Vendors, are duly
incorporated under the laws of their respective jurisdictions of incorporation,
are validly existing and are in good standing with respect to all statutory
filings required by the applicable corporate laws except where the failure to be
so qualified would not reasonably be expected to result in a Company Material
Adverse Effect (as hereinafter defined), and each of the Company and, where
applicable, the Vendors, have the requisite power, authority and capacity to own
and use all of their respective business assets and to carry on the Company's
Business as presently conducted by them;



(b)       except as set forth in the "Company's Disclosure Schedule"; an updated
copy of such Company's Disclosure Schedule accompanying the Company's delivery
of this Agreement; the Company owns and possess and has good and marketable
title to and possession of all of its Company's Assets and business assets free
and clear of all liens, charges, options, encumbrances, voting agreements,
voting trusts, demands, limitations and restrictions of any nature whatsoever
(collectively, the "Liens") other than Permitted Liens (as hereinafter defined);



(c)       except as set forth in the Company's Disclosure Schedule, the Company
holds all material licenses and permits required for the conduct in the ordinary
course of its operations of the Company's Business and for the uses to which its
Company's Assets have been put in each case except where the failure to hold all
such licenses and permits would not reasonably be expected to result in a
Company Material Adverse Effect (as hereinafter defined) and are in good
standing, and such conduct and uses are in compliance in all material respects
with all material laws, zoning and other by-laws, building and other
restrictions, rules, regulations and ordinances applicable to the Company and to
its business assets, and neither the execution and delivery of this Agreement
nor the completion of the transactions contemplated hereby will give any person
the right to terminate or cancel any said license or permit or affect such
compliance;



(d)       section "3.1(d)" of the Company's Disclosure Schedule sets forth, for
the Company, its authorized capital stock as well as the name of each holder of
any issued and outstanding shares of capital stock of the Company as well as the
number of shares so held. All of the issued and outstanding shares of capital
stock of the Company are and will be fully paid and non-assessable as at
Closing;



--------------------------------------------------------------------------------



- 12 -



(e)       there will be no shares in the capital of the Company issued or
allotted or agreed to be issued or allotted to any persons or entities other
than the Vendors herein;



(f)       the Vendors have good and marketable title to and are the legal,
registered and beneficial owners of all of the Purchased Shares;



(g)       the Purchased Shares are validly issued and outstanding and fully paid
and non-assessable and are free and clear of actual liens, charges, options,
encumbrances, voting agreements, voting trusts, demands, limitations and
restrictions of any nature whatsoever other than restrictions that may be
imposed by applicable securities laws;



(h)       there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of any of the Vendors or the Company),
pending or threatened, which may affect, without limitation, the rights of the
Vendors to transfer any of the Purchased Shares to the Purchaser at law or in
equity, or before or by any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and, without limiting the generality of the foregoing,
there are no claims or potential claims under any relevant family relations
legislation or other equivalent legislation affecting the Purchased Shares. In
addition, the Vendors and the Company are not now aware of any existing ground
on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success;



(i)       the Vendors have the power and capacity to own and dispose of the
Purchased Shares;



(j)       this Agreement constitutes a legal, valid and binding obligation of
each of the Company and the Vendors, enforceable against each of the Company and
the Vendors in accordance with its respective terms, except (i) as enforcement
may be limited by laws of general application affecting the rights of creditors
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any such proceeding may
be brought;



(k)       as of the date hereof, the Company has not committed itself to provide
any person, firm or corporation with any agreement, option or right, consensual
or arising by law, present or future, contingent or absolute, or capable of
becoming an agreement, option or right:



(i)       to require it to issue any further or other shares in its share
capital, or any other security convertible or exchangeable into shares in its
share capital, or to convert or exchange any securities into or for shares in
its share capital;



(ii)      for the issue and allotment of any of the authorized but unissued
shares in its share capital;



(iii)     to require it to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in its share capital; or



(iv)      to purchase or otherwise acquire any shares in its share capital;



--------------------------------------------------------------------------------



- 13 -



(l)       no other person, firm or corporation has any agreement, option or
right capable of becoming an agreement for the purchase of any of the Purchased
Shares;



(m)      except as set forth in the Company's Disclosure Schedule, and except as
will be provided for in the Company's consolidated and comparative audited
financial statements for their most recently completed financial period to be
provided prior to Closing (collectively, the "Company's Financial Statements"),
there are no material liabilities, contingent or otherwise, existing on the date
hereof in respect of which the Company may be liable on or after the completion
of the transactions contemplated by this Agreement which would be required to be
reflected on a balance sheet prepared in accordance with United States generally
accepted accounting principles ("GAAP") other than:



(i)       liabilities disclosed or referred to in this Agreement; and



(ii)      liabilities incurred in the ordinary course of the Company's Business,
none of which are materially adverse to the business, operations, affairs or
financial condition of the Company;



(n)       no dividend or other distribution by the Company will be declared,
paid or authorized up to and including the Closing Date (as hereinafter
determined), and the Company has not and has not committed itself to confer
upon, or pay to or to the benefit of, any entity, any benefit having monetary
value, any bonus or any salary increases except in the normal course of its
business;



(o)       except as set forth in the Company's Disclosure Schedule, there is no
basis for and there are no actions, suits, judgments, investigations or
proceedings outstanding or pending or, to the best of the knowledge, information
and belief of each of the Company and the Vendors, threatened in writing against
or affecting the Company at law or in equity or before or by any federal, state,
municipal or other governmental department, commission, board, bureau or agency
which if determined adversely would be likely to have a Company Material Adverse
Effect (as hereinafter defined);



(p)       except as set forth in the Company's Disclosure Schedule, the Company
is in material compliance with all laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it, except
where the failure to be in such compliance would not reasonably be likely to
have a Company Material Adverse Effect (as hereinafter defined);



(q)       except as set forth in the Company's Disclosure Schedule, the Company
has not experienced, nor is the Company and the Vendors aware of, any occurrence
or event which has had, or might reasonably be expected to have, a Company
Material Adverse Effect (as hereinafter defined);



(r)       except as set forth in the Company's Disclosure Schedule, the Company
is not, nor until or at the Closing Date (as hereinafter determined) will it be,
in breach of any provision or condition of, nor has it done or omitted anything
that, with or without the giving of notice or lapse or both, would constitute a
breach of any provision or condition of, or give rise to any right to terminate
or cancel or accelerate the maturity of any payment under, any deed of trust,
contract, certificate, consent, permit, license or other instrument to which it
is a party, by which it is bound or from which it derives benefit, any judgment,
decree, order, rule or regulation of any court or governmental authority to
which it is subject, or any statute or regulation applicable to it, to an extent
that it would be expected to result in a Company Material Adverse Effect (as
hereinafter defined);



--------------------------------------------------------------------------------



- 14 -



(s)       the Company has not committed to making and until the Closing Date (as
hereinafter determined) will not make or commit itself to:



(i)       guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation; or



(ii)      waive or surrender any right of material value;



(t)       until the Closing Date (as hereinafter determined) the Company will:



(i)       maintain its assets in a manner consistent with and in compliance in
all material respects with applicable law; and



(ii)      not enter into any material transaction or assume or incur any
material liability outside the normal course of its business without the prior
written consent of the Purchaser;



(u)       the Company and the Vendors acknowledge and agree that the Shares have
not been and will not be qualified or registered under the any federal or state
securities laws of the United States and, as such, the Vendors may be restricted
from selling or transferring such Shares under applicable law;



(v)       each of the Vendors realizes that the sale of the Purchased Shares in
exchange for the Shares will be a highly speculative investment and that each of
the Vendors is able, without impairing each of the Vendor's respective financial
conditions, to hold the Shares for an indefinite period of time and to suffer a
complete loss on their investment. In addition, the Vendors have such knowledge
and experience in financial and business matters that the Vendors are capable of
evaluating the merits and risks of the prospective investment, and the Vendors
have not received, nor have the Vendors requested or do the Vendors require to
receive, any offering memorandum or a similar document describing the business
and affairs of the Purchaser in order to assist the Vendors in entering into
this Agreement and in consummating the transactions contemplated herein;



(w)      the Vendors have not received, nor have any of the Vendors requested or
do any of the Vendors require to receive, any offering memorandum or a similar
document describing the business and affairs of the Purchaser in order to assist
the Vendors in entering into this Agreement and in consummating the transactions
contemplated herein;



(x)       each of the Vendors is acquiring the Shares for investment for its own
account and not with a view to, or for sale in connection with, any distribution
thereof. Each of the Vendors is an "accredited investor", as that term is used
in the Securities Act, and each Vendor has sufficient knowledge and experience
in financial and business matters so as to be capable of evaluating the merits
and risks of its investment in the Shares and is capable of bearing the economic
risks of such investment. Each of the Vendors has adequate means of providing
for its current needs and possible contingencies, and has no need for liquidity
in the Shares, and understands that the Shares have not been, and will not be,
registered under the Securities Act, or any state securities laws, in reliance
on exemptions from registration thereunder for private offerings;



--------------------------------------------------------------------------------



- 15 -



(y)       each of the Vendors has conducted, to its satisfaction, an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Purchaser and, in making its determination to proceed with the transactions
contemplated by this Agreement, each of the Vendors has relied on the results of
its own independent investigation and verification and the representations and
warranties of the Purchaser expressly and specifically set forth in this
Agreement. Such representations and warranties by the Purchaser constitute the
sole and exclusive representations and warranties of the Purchaser to the
Company and the Vendors in connection with the transactions contemplated hereby,
and each of the Company and the Vendors understands, acknowledges and agrees
that all other representations and warranties of any kind or nature expressed or
implied (including any relating to the future or historical financial condition,
results of operations, assets or liabilities of the Purchaser or the quality,
quantity or condition of the assets of the Purchaser) are specifically
disclaimed by the Purchaser. The Purchaser does not make or provide, and the
Company and the Vendors hereby waive, any warranty or representation, express or
implied, as to the quality, merchantability, fitness for a particular purpose,
conformity to samples, or condition of the Purchaser's respective assets or any
part thereto;



(z)       the Company has, and shall have until repayment in full of any
Principal Sum and any Interest accrued thereon under the within interim Loan,
all requisite power and authority to enter into any Loan arrangement and to
grant the security interest which may be required by the Purchaser or its
various Lenders as a condition of the Loan, and any such Loan and the security
and supporting documents have been duly and validly authorized, executed and
delivered by the Company to the Purchaser or its various Lenders and are valid
obligations of and legally binding on the Company enforceable in accordance with
each of their respective terms;



(aa)     at Closing each of the Company and the Vendors will have executed and
provided each other with a mutually acceptable form of final release and
indemnification respecting any and all claims which any of such Parties had, or
may have had, against any such other Party prior to Closing (the "Release");



(ab)     to the actual knowledge, information and belief of each of the Company
and the Vendors, the execution of this Agreement, except as set forth on the
Company's Disclosure Schedule, the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the certificate of incorporation, bylaws or similar
organizational documents of either of the Company or the Vendors;



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which either of the Company or any of the Vendors is subject, or
constitute or result in a default under any agreement, contract or commitment to
which either of the Company or any of the Vendors is a party;



--------------------------------------------------------------------------------



- 16 -



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any material agreement, contract or
commitment to which either of the Company or any of the Vendors is a party;



(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to either of the Company or to any
of the Vendors which is necessary in connection with the conduct and operations
of the Company's Business and the ownership or leasing of its business assets;
or



(v)       constitute a default by either of the Company or any of the Vendors,
or any event which, with the giving of notice or lapse of time or both, might
constitute an event of default, under any agreement, contract, indenture or
other instrument relating to any indebtedness of the Company or any of the
Vendors which would give any party to that agreement, contract, indenture or
other instrument the right to accelerate the maturity for the payment of any
amount payable under that agreement, contract, indenture or other instrument;



(ac)     prior to Closing the Company will cause certain or all of its present
creditors (collectively, the "Creditors") to agree to settle, and settle upon
Closing, an aggregate of up to U.S. $309,507.50 in present indebtedness of the
Company to such Creditors in consideration of the issuance from treasury by the
Purchaser to such Company Creditors of up to an aggregate of 1,000,000
restricted common shares in the capital of the Purchaser (each a "Debt Share"),
at a settlement price per Debt Share of U.S. $0.30 being the fair value of the
shares at the time the settlement price was determined (collectively, the
"Company Shares for Debt"); the final determination of the number of such Debt
Shares to be issuable at Closing to be determined by Company in writing and
provided to the Purchaser prior to Closing;



(ad)     no proceedings are pending for, and the Company and Vendors are unaware
of, any basis for the institution of any proceedings leading to their respective
dissolution or winding up, or the placing of the Company or the Vendors in
bankruptcy or subject to any other laws governing the affairs of insolvent
Company or persons;



(ae)     the trademarks, trade names, business names, patents, inventions,
know-how, copyrights, software, source code, object code, service marks, brand
names, industrial designs and all other industrial or intellectual property
owned or used by the Company in carrying on the Company's Business and all
applications therefor and all goodwill connected therewith and including,
without limitation, all licences, registered user agreements and all like rights
used by or granted to the Company in connection with the Company's Business and
all right to register or otherwise apply for the protection of any of the
foregoing (collectively the "Intellectual Property") included on Schedule "E" to
this Agreement constitute all of the Intellectual Property of the Company;



(af)     the Intellectual Property comprises all trade marks, trade names,
business names, patents, inventions, know-how, copyrights, software, source
code, object code, service marks, brand marks, industrial designs and all other
industrial or intellectual property necessary to conduct the Company's Business;



--------------------------------------------------------------------------------



- 17 -



(ag)     except as disclosed in section "3.1(ah)" of the Company's Disclosure
Schedule, the Company is the beneficial owners of the Intellectual Property free
and clear of all liens, charges or encumbrances of any kind whatsoever, and the
Company is not party to or bound by any agreement or other obligation of any
kind whatsoever that limits or impairs their ability to sell, transfer, assign
or convey, or that otherwise affects, the Intellectual Property;



(ah)     except as disclosed in section "3.1(ai)" of the Company's Disclosure
Schedule, no person has been granted any interest in or right to use all or any
portion of the Intellectual Property and they are not aware of a claim of any
infringement or breach of any industrial or intellectual property rights of any
other person by the Company, nor has the Company received any notice that the
conduct of the Company's Business, including the use of the Intellectual
Property, infringes upon or breaches any industrial or intellectual property
rights of any other person, and they, after due inquiry, do not have any
knowledge of any infringement or violation of any of the rights of the Company
in the Intellectual Property;



(ai)     the conduct of the Company's Business does not infringe upon the
patents, trade marks, licences, trade names, business names, copyright or other
industrial or intellectual property rights, domestic or foreign, of any other
person and they are not aware of any state of facts that casts doubt on the
validity or enforceability of any of the Intellectual Property;



(aj)     the Company does not have and does not use any service mark, tradename
or trademark except as disclosed as part of the Company's Intellectual Property;



(ak)     save and except as set forth in the Company Disclosure Schedule, the
Company has good and marketable title to all of its Company's Intellectual
Property, Company's Business, Company's Assets, properties and interests in
properties, real and personal, including those reflected in the Company's
Financial Statements or which have been acquired since the date of the latest
Company's Financial Statements (except for those which have been transferred,
sold or otherwise disposed of in the ordinary or normal course of business),
free and clear of all encumbrances, and none of the Company's properties or the
Company's Assets is in the possession of or under the control of any other
person;



(al)     save and except as set forth in the Company Disclosure Schedule, the
Company has no equipment, other than the personal property or fixtures in the
possession or custody of the Company which, as of the date hereof, is leased or
is held under license or similar arrangement;



(am)    except for the real property leases and the contracts of employment
which are set forth in Schedules "E" and "F", respectively, which are attached
hereto and which form a material part hereof, the Company is not party to or
bound by any other material contract, whether oral or written, other than the
contracts and agreements as set forth in Schedule "H" which is attached hereto
and which forms a material part hereof;



(an)     as to the contracts listed in Schedule "G" which is attached hereto:



(i)       each such contract is in full force and effect and unamended;



--------------------------------------------------------------------------------



- 18 -



(ii)      no material default exists in respect thereof on the part of either
the Company or any other party thereto;



(iii)     each such contract does not involve the Vendor or any non-arm's length
party except where described; and



(iv)      neither the Vendors nor the Company is aware of any intention on the
part of any other party thereto to terminate or materially alter any such
contract;



(ao)     the Company has no consulting or employment agreements, whether written
or otherwise, except for those which are set forth in Schedule "H" which is
attached hereto;



(ap)     Schedule "I" which is attached hereto and which forms a material part
hereof is a true and complete list showing the name of each bank, trust company
or similar institution in which the Company has accounts or safety deposit
boxes, the identification numbers of each such account or safe deposit box, the
names of all persons authorized to draw therefrom or to have access thereto and
the number of signatories required on each account. In addition, Schedule "I"
also includes a list of all non-bank account numbers, codes and business numbers
used by the Company for the purposes of remitting tax, dues, assessments and
other fees;



(aq)     the Company utilizes no product warranties, guarantees or product
return policies;



(ar)     the most recently completed and consolidated audited Company's
Financial Statements as at December 31, 2004, 2005 and September 30, 2006 are
true and correct in every respect and present fairly the financial position of
the Company as at its most recently completed financial period and the results
of its operations for the period then ended in accordance with generally
accepted accounting principles on a basis consistently applied; a copy of said
Company's Financial Statements being attached hereto as Schedule "C";



(as)     the Company's Financial Statements and the books and records of the
Company are true and correct in every material respect, were prepared in
accordance with generally accepted accounting principles and fairly reflect the
Company's Business, property, the Company's Assets and the financial position of
the Company as at the date of the Company's Financial Statements and any such
books and records and the results of the operations for the period then ended,
and there have been no adverse changes in the Company's Business or affairs of
the Company since the date of the Company's Financial Statements and any such
books and records;



(at)     since September 30, 2006:



(i)       there has not been any material adverse change in the financial
position or condition of the Company or any damage, loss or other change in
circumstances materially affecting the Company's Business or properties or the
Company's right or capacity to carry on business;



(ii)      the Company has not waived or surrendered any right of material value;



--------------------------------------------------------------------------------



- 19 -



(iii)     the Company has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and



(iv)      the Company's Business has been carried on in the ordinary course;



(au)     save and except for those matters which are listed in Schedule "C"
which is attached hereto, there are no liabilities, contingent or otherwise, of
the Company not disclosed or reflected in the Company's Financial Statements,
except those incurred in the ordinary course of business of the Company since
September 30, 2006;



(av)     save and except for any outstanding advances, salaries, wages and/or
employment-related expenses which are set forth in the Company's Financial
Statements, the Company is not indebted to any of the Vendors or to any
affiliate or associate of the Company or of the Vendors;



(aw)     save and except as set forth in the Company's Financial Statements, no
payments of any kind have been made or authorized by or on behalf of the Company
to or on behalf of any of the Vendors or to or on behalf of any directors,
officers, shareholders or employees of the Company or under any management
agreements with the Company other than in the ordinary course of business;



(ax)     except as otherwise provided for herein, the Vendors and the Company
have not retained, employed or introduced any broker, finder or other person who
would be entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



(ay)     save and except for those matters which are listed in Schedule "G"
which is attached hereto, the Company does not have any contracts, agreements,
undertakings or arrangements, whether oral, written or implied, with employees,
lessees, licensees, managers, accountants, suppliers, agents, distributors,
directors, officers, lawyers or others which cannot be terminated, without
penalty, on no more than 12 month's notice;



(az)     save and except as set forth in the Company's Financial Statements,
neither the Vendors, nor any directors, officers or employees of the Company,
are now indebted or under obligation to the Company on any account whatsoever
other than in the ordinary course of business;



(ba)     all material transactions of the Company and including, without
limitation, all directors' and shareholders' resolutions, have been promptly and
properly recorded or filed in or with its books and records;



(bb)     the Vendors and the Company have the full authority and capacity
required to enter into this Agreement and to perform their respective
obligations hereunder;



(bc)     prior to Closing the Company will have obtained all authorizations and
approvals or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities, if applicable, from whom
any such authorization, approval or other action is required to be obtained or
to be made in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Company which will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which the Company may be
subject;



--------------------------------------------------------------------------------



- 20 -



(bd)     the Company will, for a period of at least five business days prior to
the Closing Date (as hereinafter determined), during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser; provided
such persons do not unduly interfere in the operations of the Company;



(ii)      authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)     require the Company's management personnel to respond to all
reasonable inquiries concerning the Company's Business and assets or the conduct
of its business relating to its liabilities and obligations;



(be)     the Vendors and the Company will give to the Purchaser, within at least
five business days prior to the Closing Date (as hereinafter determined), by
written notice, particulars of:



(i)       each occurrence within the Vendors' and the Company's knowledge after
the Execution Date of this Agreement that, if it had occurred before the
Execution Date, would have been contrary to any of the Vendors' or the Company's
respective representations or warranties contained herein; and



(ii)      each occurrence or omission within the Vendors' and the Company's
knowledge after the Execution Date that constitutes a breach of any of the
Vendors' or the Company's respective covenants contained in this Agreement;



(bf)     each of the attached Schedules contains all material information for
each particular Schedule listed therein and there are no omissions of material
information by the Company;



(bg)     except for the representations and warranties contained in this
Agreement (including the Company's Disclosure Schedule), neither the Vendors nor
the Company make any express or implied representation or warranty, and the
Vendors and the Company hereby disclaim any such representation or warranty with
respect to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement;



(bh)     neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement; and



--------------------------------------------------------------------------------



- 21 -



(bi)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



3.2                    Continuity of the representations, warranties and
covenants by each of the Vendors and the Company. The representations,
warranties and covenants by each of the Vendors and the Company contained in
this Article, or in any certificates or documents delivered pursuant to the
provisions of this Agreement or in connection with the transactions contemplated
hereby, will be true at and as of the Closing Date (as hereinafter determined)
as though such representations, warranties and covenants were made at and as of
such time. Notwithstanding any investigations or inquiries made by the Purchaser
or by the Purchaser's professional advisors prior to the Closing Date, or the
waiver of any condition by the Purchaser, the representations, warranties and
covenants of each of the Vendors and the Company contained in this Article shall
survive the Closing Date and shall continue in full force and effect for a
period of one calendar year from the Closing Date; provided, however, that the
Vendors and the Company shall not be responsible for the breach of any
representation, warranty or covenant of either of the Vendors or the Company
contained herein caused by any act or omission of the Purchaser prior to the
Effective Date hereof of which any of the Vendors or the Company were unaware or
as a result of any action taken by the Purchaser after the Execution Date. In
the event that any of the said representations, warranties or covenants are
found by a court of competent jurisdiction to be incorrect and such
incorrectness results in any loss or damage sustained directly or indirectly by
the Purchaser, then the Vendors and/or the Company, as the case may be, will, in
accordance with the provisions of Article "13" hereinbelow, pay the amount of
such loss or damage to the Purchaser within 30 calendar days of receiving notice
of judgment therefore; provided that the Purchaser will not be entitled to make
any claim unless the loss or damage suffered may exceed the amount of U.S.
$1,000.00.



 

Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER



4.1                    Warranties, representations and covenants by the
Purchaser. In order to induce each of the Company and the Vendors to enter into
this Agreement and to consummate the transactions hereby, the Purchaser
represents and warrants to each of the Company and the Vendors that, to the best
of the knowledge, information and belief of the Purchaser (and for the purposes
of the following warranties, representations and covenants "Purchaser" shall
mean the Purchaser and any subsidiary of the Purchaser, if any, as the context
so requires):



(a)       the Purchaser is duly incorporated under the laws of its jurisdiction
of incorporation, is validly existing and is in good standing with respect to
all statutory filings required by the applicable corporate laws;



(b)       the Purchaser has the requisite power, authority and capacity to own
and use all of its business assets and to carry on its business as presently
conducted by it;



(c)       except set forth in the "Purchaser's Disclosure Schedule"; an updated
copy of such Purchaser's Disclosure Schedule accompanying the Purchaser's
delivery of this Agreement; the Purchaser owns and possesses and has good and
marketable title to and possession of all of its business assets free and clear
of all actual or threatened Liens;



--------------------------------------------------------------------------------



- 22 -



(d)       except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser holds all licenses and permits required for the conduct in the
ordinary course of the operations of its business and for the uses to which its
business assets have been put and are in good standing, and such conduct and
uses are in compliance in all material respects with all laws, zoning and other
by-laws, building and other restrictions, rules, regulations and ordinances
applicable to the Purchaser, and neither the execution and delivery of this
Agreement nor the completion of the transactions contemplated hereby will give
any person the right to terminate or cancel any said license or permit or affect
such compliance;



(e)       this Agreement constitutes a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforcement may be limited by laws of general application affecting
the rights of creditors;



(f)       the authorized capital of the Purchaser consists of 100,000,000 common
shares, with a par value of U.S. $0.001 per common share, of which 5,660,000
pre-Split common shares are currently issued and outstanding. All of the
outstanding shares of capital stock or other equity interest of the Purchaser
are duly authorized, validly issued, fully paid and non-assessable. Except as
set forth in the Purchaser's Disclosure Schedule, (i) all of the issued and
outstanding shares of capital stock or other equity interest of the Purchaser
are free and clear of all Liens, (ii) there are no outstanding securities
convertible into or exchangeable for capital stock or other equity interests of
the Purchaser, (iii) there are no outstanding or authorized options, preferred
stock, restricted stock, warrants, calls, rights (preemptive or otherwise),
subscriptions, rights of first refusal or first offer, or other rights, benefit
plan, agreements, arrangements or commitments of any character, obligating the
Purchaser to issue, transfer or sell or cause to be issued, transferred or sold
any shares of its capital stock or other equity interest (other than to the
Vendors pursuant to this Agreement), (iv) there are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to the
Purchaser, (v) no shares of capital stock or other equity interests of the
Purchaser are reserved for issuance or are held as treasury shares, (vi) there
are no contracts, understandings or restrictions relating to the capital stock
or other equity interest of the Purchaser, whether or not outstanding, (vii)
there are no contracts affecting or relating to the voting, issuance, purchase,
redemption, registration, repurchase or transfer of any of the capital stock or
other equity interests of the Purchaser, or securities or obligations of any
kind convertible into any shares of the capital stock or other equity interests
of the Purchaser and (viii) none of the issued and outstanding capital stock or
other equity interests of the Purchaser were issued in violation of any
preemptive rights or rights of first refusal or first offer;



(g)       all of the issued and outstanding shares of the Purchaser are listed
and posted for trading on the NASD Over-the-Counter Bulletin Board (the
"OTCBB"), and the Purchaser is in compliance in all material respects with all
of its requirements of the OTCBB, the Securities Act, the United States
Securities Exchange Act of 1934, as amended (the "1934 Act") and any rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the "Commission");



--------------------------------------------------------------------------------



- 23 -



(h)       all registration statements, reports and proxy statements filed by the
Purchaser with the Commission, and all registration statements, reports and
proxy statements required to be filed by the Purchaser with the Commission, will
have been filed by the Purchaser under the 1934 Act, will have been filed in all
material respects in accordance with the requirements of the 1934 Act and the
rules and regulations thereunder and no such registration statements, reports or
proxy statements will have contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;



(i)       the Purchaser will allot and issue the Shares on the Closing Date in
accordance with section "2.2" hereof as fully paid and non-assessable in the
capital of the Purchaser free and clear of all Liens, other than hold periods or
other restrictions imposed under applicable securities legislation;



(j)       up to and including the Closing Date the Purchaser will not commit
itself to:



(i)       redeem or acquire any shares in its share capital;



(ii)      declare or pay any dividend;



(iii)     make any reduction in or otherwise make any payment on account of its
paid-up capital; or



(iv)      effect any subdivision, consolidation (except as required by the terms
of this Agreement) or reclassification of any of its share capital;



(k)       up to and including the Closing Date the Purchaser will not commit
itself to:



(i)       acquire or have the use of any property from a person, corporation or
entity with whom it was not dealing with at arm's length; or



(ii)      dispose of anything to a person, corporation or entity with whom it
was not dealing with at arm's length for proceeds less than the fair market
value thereof;



(l)       except for the proposed payment and/or issuance of common shares of
the Purchaser to FBP Capital Corp. ("FBP"), or its designate or designates, as a
finder's fee in conjunction with the successful completion of this Agreement,
and except for any finder's fees or commissions which may be payable or issuable
by the Purchaser in conjunction with the completion of its proposed Private
Placement (as hereinafter determined) as set forth hereinbelow, the Purchaser
has not retained, employed or introduced any other broker, finder or other
person who would be entitled to a brokerage commission or finder's fee arising
out of the transactions contemplated hereby;



(m)      except as otherwise contemplated herein, up to and including the
Closing Date the Purchaser will not commit itself to provide any person, firm or
corporation with any agreement, option or right, consensual or arising by law,
present or future, contingent or absolute, or capable of becoming an agreement,
option or right:



(i)       to require it to issue any further or other shares in its share
capital, or any other security convertible or exchangeable into shares in its
share capital, or to convert or exchange any securities into or for shares in
its share capital;



--------------------------------------------------------------------------------



- 24 -



(ii)      for the issue and allotment of any of the authorized but unissued
shares in its share capital;



(iii)     to require it to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in its share capital; or



(iv)      to purchase or otherwise acquire any shares in its share capital;



(n)       except as set forth in section "3.1(n)" of the Purchaser's Disclosure
Schedule, there are no material liabilities, contingent or otherwise, in respect
of which the Purchaser may be liable on or after the completion of the
transactions contemplated hereby other than liabilities incurred in the ordinary
course of business, none of which are materially adverse to the business,
operations, affairs or financial conditions of the Purchaser;



(o)       no dividend or other distribution by the Purchaser will have been
made, declared or authorized since its incorporation, nor will any be declared,
paid or authorized up to and including the Closing Date, and the Purchaser will
not commit itself to confer upon, or pay to or to the benefit of, any entity,
any benefit having monetary value, any bonus or any salary increases except in
the normal course of its business;



(p)       except as set forth in the Purchaser's Disclosure Schedule, there are
no basis for and there are no actions, suits, judgments, investigations or
proceedings outstanding or pending or, to the best of the knowledge, information
and belief of the Purchaser, threatened against or affecting the Purchaser at
law or in equity or before or by any federal, state, municipal or other
governmental department, commission, board, bureau or agency;



(q)       except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;



(r)       except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser will have not experienced, nor will the Purchaser be aware of, any
occurrence or event which has had, or might reasonably be expected to have, a
materially adverse affect on the Purchaser's business or on the results of its
operations;



(s)       up to and including the Closing Date there has been and will be
prepared and filed on a timely basis all federal and provincial income tax
returns, elections and designations, and all other governmental returns, notices
and reports of which the Purchaser had or ought reasonably to have had
knowledge, required to be or reasonably capable of being filed up to the Closing
Date, with respect to the operations of the Purchaser, and no such returns,
elections, designations, notices or reports contain any material misstatement or
omit any material statement that should have been included, and each such
return, election, designation, notice or report, including accompanying
schedules and statements, is true, correct and complete in all material
respects;



(t)       save and except as set forth in the Purchaser Disclosure Schedule,
adequate provision has been made and will be made for taxes payable by the
Purchaser for the current period for which a tax return is not yet required to
be filed and, to the best of the knowledge, information and belief of the
Purchaser, after having made due inquiry, there are no contingent tax
liabilities of the Purchaser or any grounds which would prompt a re-assessment
of the Purchaser and including, without limiting the generality of the
foregoing, the aggressive treatment of income and expenses in the filing of
earlier tax returns by the Purchaser;



--------------------------------------------------------------------------------



- 25 -



(u)       except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser is not, nor until or at the Closing Date will it be, in breach of any
provision or condition of, nor has it done or omitted anything that, with or
without the giving of notice or lapse or both, would constitute a breach of any
provision or condition of, or give rise to any right to terminate or cancel or
accelerate the maturity of any payment under, any deed of trust, contract,
certificate, consent, permit, license or other instrument to which it is a
party, by which it is bound or from which it derives benefit, any judgment,
decree, order, rule or regulation of any court or governmental authority to
which it is subject, or any statute or regulation applicable to it, to an extent
that, in the aggregate, has a material adverse affect on it;



(v)       except as set forth in the Purchaser's Disclosure Schedule, no
payments of any kind will have been made or authorized by or on behalf of the
Purchaser to or on behalf of directors, officers, shareholders or employees of
the Purchaser or under any management agreements with the Purchaser;



(w)      except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser does not have any contracts, agreements, benefit plans, undertakings
or arrangements, whether oral, written or implied, with employees, lessees,
licensees, managers, accountants, suppliers, agents, distributors, directors,
officers, lawyers or others which cannot be terminated, without penalty, on no
more than three month's notice without premium or penalty;



(x)       except as set forth in the Purchaser's Disclosure Schedule, none of
directors, officers or employees of the Purchaser prior to Closing are indebted
or under obligation to the Purchaser on any account whatsoever;



(y)       the Purchaser will not have committed to making and until the Closing
Date will not make or commit itself to:



(i)       guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation; or



(ii)      waive or surrender any right of material value;



(z)       until the Closing Date the Purchaser will:



(i)       maintain its assets in a manner consistent with and in compliance in
all material respects with applicable law; and



(ii)       not enter into any material transaction or assume or incur any
material liability outside the normal course of its business (except as required
by the terms herein);



(aa)     the shares in the capital of the Purchaser will not be subject to or
affected by any actual or, to the best of the knowledge, information and belief
of the Purchaser, after making due inquiry, pending or threatened cease trade,
compliance or denial of use of exemptions orders of, or action, investigation or
proceeding by or before, any securities regulatory authority, court,
administrative agency or other tribunal;



--------------------------------------------------------------------------------



- 26 -



(ab)     the Purchaser is purchasing the Purchased Shares for investment for its
own account and not with a view to, or for sale in connection with, any
distribution thereof. The Purchaser is an "accredited investor", as that term is
used in the Securities Act, and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Purchased Shares and is capable of bearing the
economic risks of such investment. The Purchaser has adequate means of providing
for its current needs and possible contingencies, and has no need for liquidity
in the Purchased Shares, and understands that the Purchased Shares have not
been, and will not be, registered under the Securities Act, or any state
securities laws, in reliance on exemptions from registration thereunder for
private offerings;



(ac)     the Purchaser has conducted to its satisfaction, an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, the Purchaser has relied on the results of its
own independent investigation and verification and the representations and
warranties of the Company expressly and specifically set forth in this
Agreement. Such representations and warranties by the Company constitute the
sole and exclusive representations and warranties of the Company and the Vendors
to the Purchaser in connection with the transactions contemplated hereby, and
the Purchaser understands, acknowledges and agrees that all other
representations and warranties of any kind or nature expressed or implied
(including any relating to the future or historical financial condition, results
of operations, assets or liabilities of the Company or the quality, quantity or
condition of the assets of the Company) are specifically disclaimed by the
Company and the Vendors. The Company and the Vendors do not make or provide, and
the Purchaser hereby waives, any warranty or representation, express or implied,
as to the quality, merchantability, fitness for a particular purpose, conformity
to samples, or condition of the Company's assets or any part thereto;



(ad)     in connection with the Purchaser's investigation of the Company, the
Purchaser has received from or on behalf of the Company or the Vendors certain
projections, including projected statements of income of the Company for the
fiscal year ending December 31, 2005 and for subsequent fiscal years and certain
business plan information for such fiscal year and succeeding fiscal years. The
Purchaser acknowledges that there are uncertainties inherent in attempting to
make such estimates, projections and other forecasts and plans, that the
Purchaser is familiar with such uncertainties, that the Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts), and that the Purchaser shall have no claim against
the Vendors with respect thereto. Accordingly, neither the Company nor the
Vendors make any representations or warranties whatsoever with respect to such
estimates, projections and other forecasts and plans (including the
reasonableness of the assumptions underlying such estimates, projections and
forecasts). The Purchaser agrees that none of the Vendors nor any other person
will have or be subject to any liability to the Purchaser or any other person
resulting from the distribution to the Purchaser, or the Purchaser's use of, any
information regarding the Company or its business, and any information, document
or material made available to the Purchaser or its affiliates in any "data
rooms," management presentations or any other form in expectation of the
transactions contemplated by this Agreement;



--------------------------------------------------------------------------------



- 27 -



(ae)     the Purchaser is not aware of any court order which restricts or
prevents the issuance by the Purchaser of any shares from treasury;



(af)     save and except for those matters which are listed in Schedule "J"
which is attached hereto and as set forth in the Purchaser's Disclosure
Schedule, there are no material liabilities, contingent or otherwise, existing
on the Execution Date hereof in respect of which the Purchaser may be liable on
or after the completion of the transactions contemplated by this Agreement other
than:



(i)       liabilities disclosed or referred to in this Agreement; and



(ii)      liabilities incurred in the ordinary course of business, none of which
are materially adverse to the business, operations, affairs or financial
conditions of the Purchaser;



(ag)     save and except as set forth in Schedule "I" which is attached hereto
and as set forth in the Purchaser's Disclosure Schedule, no other dividend or
other distribution by the Purchaser has been made, declared or authorized since
its incorporation, and to and up to and including the Closing Date (as
hereinafter determined) the Purchaser has not committed to making and until the
Closing Date will not make or commit itself, without the written consent of the
Company, to confer upon, or pay to or to the benefit of, any entity, any benefit
having monetary value, any bonus or any salary increases except in the normal
course of its business;



(ah)     the Purchaser is not a party to any collective agreement with any
labour union or other association of employees, and there is no pending
application for certification of any of the Purchaser's employees as a
collective bargaining unit. In addition, and to the best of the knowledge,
information and belief of the Purchaser, after having made due inquiry, the
Purchaser is not presently a party to any complaint, grievance, arbitration or
other labour matter referred to any board or labour authority;



(ai)     there are no pension, profit sharing, group insurance or similar plans
or other deferred compensation plans affecting the Purchaser or any of its
directors, officers or employees;



(aj)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser holds or has applied for all permits, licenses, consents and
authorities issuable by any federal, state, regional or municipal government or
agency thereof which are necessary or desirable in connection with its
operations;



(ak)     the most recently completed audited and unaudited consolidated
financial statements of the Purchaser (collectively, the "Purchaser's Financial
Statements") are true and correct in every respect and presently fairly the
financial position of the Purchaser as at its most recently completed financial
period and the results of its operations for the period then ended in accordance
with generally accepted accounting principles on a basis consistently applied; a
copy of said Purchaser's Financial Statements being attached hereto as Schedule
"I" and forming a material part hereof;



--------------------------------------------------------------------------------



- 28 -



(al)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser's Financial Statements and the books and records of the Purchaser
are true and correct in every material respect, were prepared in accordance with
generally accepted accounting principles and fairly reflect the business,
property, assets and financial positions of the Purchaser as at the date of the
Purchaser's Financial Statements and any such books and records and the results
of its operations for the periods then ended, and there have been no adverse
changes in the business or affairs of the Purchaser since the date of the
Purchaser's Financial Statements and any such books and records;



(am)      save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser has good and marketable title to all of its assets, properties and
interests in properties, real and personal, including those reflected in the
Purchaser's Financial Statements or which have been acquired since the date of
the latest Purchaser's Financial Statements (except for those which have been
transferred, sold or otherwise disposed of in the ordinary or normal course of
business), free and clear of all encumbrances, and none of the Purchaser's
assets or properties is in the possession of or under the control of any other
person;



(an)     save and except as set forth in the Purchaser Disclosure Schedule, the
Purchaser has no equipment, other than the personal property or fixtures in the
possession or custody of the Purchaser which, as of the date hereof, is leased
or is held under license or similar arrangement;



(ao)     except for the real property leases and the contracts of employment
which are set forth in Schedule "J" which is attached hereto and which forms a
material part hereof, the Purchaser is not party to or bound by any other
material contract, whether oral or written, other than the contracts and
agreements as set forth in Schedule "J";



(ap)     save and except as set forth in the Purchaser's Disclosure Schedule, as
to the contracts listed in Schedule "J" which is attached hereto:



(i)       each such contract is in full force and effect and unamended;



(ii)      no material default exists in respect thereof on the part of either
the Purchaser or any other party thereto;



(iii)     each such contract does not involve any non-arm's length party except
where described; and



(iv)      the Purchaser is not aware of any intention on the part of any other
party thereto to terminate or materially alter any such contract;



(aq)     the Purchaser has no consulting or employment agreements, whether
written or otherwise, except for those which are set forth in Schedule "J" which
is attached hereto;



(ar)     Schedule "K" which is attached hereto and which forms a material part
hereof is a true and complete list showing the name of each bank, trust company
or similar institution in which the Purchaser has accounts or safety deposit
boxes, the identification numbers of each such account or safe deposit box, the
names of all persons authorized to draw therefrom or to have access thereto and
the number of signatories required on each account. In addition, Schedule "L"
also includes a list of all non-bank account numbers, codes and business numbers
used by the Purchaser for the purposes of remitting tax, dues, assessments and
other fees;



--------------------------------------------------------------------------------



- 29 -



(as)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser maintains, and has maintained, insurance in force against loss on
the Purchaser's assets and properties, against such risks, in such amounts and
to such limits, as is in accordance with prudent business practices prevailing
in its line of business and having regard to the location, age and character of
its assets and properties, and has complied fully with all requirements of such
insurance, including the prompt giving of any notice of any claim or possible
claim thereunder, and all such insurance has been and is with insurers which the
Purchaser believes to be responsible;



(at)     save and except as set forth in the Purchaser Disclosure Schedule,
since September 30, 2006:



(i)       there has not been any material adverse change in the financial
position or condition of the Purchaser or any damage, loss or other change in
circumstances materially affecting the business or properties of the Purchaser
or its right or capacity to carry on business;



(ii)      the Purchaser has not waived or surrendered any right of material
value;



(iii)     the Purchaser has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and



(iv)      the business of the Purchaser has been carried on in the ordinary
course;



(au)     save and except for those matters which are listed in Schedule "I"
which is attached hereto and as set forth in the Purchaser's Disclosure
Schedule, there are no liabilities, contingent or otherwise, of the Purchaser
not disclosed or reflected in the Purchaser's Financial Statements, except those
incurred in the ordinary course of business of the Purchaser since September 30,
2006;



(av)     save and except as set forth in the Purchaser Disclosure Schedule, no
payments of any kind have been made or authorized by or on behalf of the
Purchaser to or on behalf of directors, officers, shareholders or employees of
the Purchaser or under any management agreements with the Purchaser other than
in the ordinary course of business;



(aw)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser does not have any contracts, agreements, undertakings or
arrangements, whether oral, written or implied, with employees, lessees,
licensees, managers, accountants, suppliers, agents, distributors, directors,
officers, lawyers or others which cannot be terminated, without penalty, on no
more than three month's notice;



(ax)     save and except as set forth in the Purchaser's Disclosure Schedule,
none of directors, officers or employees of the Purchaser are now indebted or
under obligation to the Purchaser on any account whatsoever, other than in the
ordinary course of business;



--------------------------------------------------------------------------------



- 30 -



(ay)     save and except as set forth in the Purchaser's Disclosure Schedule,
all material transactions of the Purchaser and including, without limitation,
all directors' and shareholders' resolutions, have been promptly and properly
recorded or filed in or with its books and records;



(az)     prior to the Closing Date (as hereinafter determined) the Purchaser
will have obtained all authorizations, approvals, or waivers that may be
necessary or desirable in connection with the transactions contemplated in this
Agreement, and other actions by, and have made all filings with, any and all
Regulatory Authorities required to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
will be in full force and effect, and all such filings will have been accepted
by the Purchaser, which will be in compliance with, and have not committed any
breach of, any securities laws, regulations or policies of any Regulatory
Authority to which the Purchaser may be subject;



(ba)     the Purchaser will, for a period of at least five business days prior
to the Closing Date (as hereinafter determined), during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of the Company, at such location as is appropriate, all of the
Purchaser's books, records, contracts, documents, correspondence and other
written materials, and afford such persons every reasonable opportunity to make
copies thereof and take extracts therefrom at the sole cost of the Company;
provided such persons do not unduly interfere in the operations of the
Purchaser;



(ii)      authorize and permit such persons at the risk and the sole cost of the
Company, and only if such persons do not unduly interfere in the operations of
the Purchaser, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)     require the Purchaser's management personnel to respond to all
reasonable inquiries concerning the Purchaser's business assets or the conduct
of its business relating to its liabilities and obligations;



(bb)     the Purchaser will give to the Company, within at least five business
days prior to the Closing Date (as hereinafter determined), by written notice,
particulars of:



(i)      each occurrence within the Purchaser's knowledge after the Execution
Date of this Agreement that, if it had occurred before the Execution Date, would
have been contrary to any of the Purchaser's representations or warranties
contained herein; and



(ii)      each occurrence or omission within the Purchaser's knowledge after the
Execution Date that constitutes a breach of any of the Purchaser's covenants
contained in this Agreement;



(bc)     the execution and delivery of this Agreement and the performance of and
compliance with the terms thereof will not:



--------------------------------------------------------------------------------



- 31 -



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Purchaser;



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which the Purchaser is subject, or constitute or result in a default
under any agreement, contract or commitment to which the Purchaser is a party;



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Purchaser is a party;



(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Purchaser which is necessary
or desirable in connection with the conduct and operations of its business and
the ownership or leasing of its business assets; or



(v)      constitute a default by the Purchaser or any event which, with the
giving of notice or lapse of time or both, might constitute an event of default,
under any agreement, contract, indenture or other instrument relating to any
indebtedness of the Purchaser which would give any party to that agreement,
contract, indenture or other instrument the right to accelerate the maturity for
the payment of any amount payable under that agreement, contract, indenture or
other instrument;



(bd)     at or prior to Closing the Purchaser will cause not less than
approximately 4,000,000 pre-Split (or 41,000,000 post-Split) founders' common
shares of the Purchaser which are currently issued and outstanding in the share
capital of the Purchaser to be cancelled voluntarily (collectively, the
"Cancellation of Shares");



(be)     at or subsequent to Closing the following changes will be effected to
the Board of Directors and officers of the Purchaser (collectively, the "Change
in Board and officers"):



(i)       at Closing all directors and officers of the Purchaser will resign and
the previous Board of Directors of the Purchaser will appoint an aggregate of up
to five directors to be comprised of two nominees previously put forward by the
Purchaser and three nominees previously put forward by the Vendors; and



(ii)      at Closing the resulting Board of Directors of the Purchaser will
appoint such executive officers to such positions within the resulting Purchaser
as the Vendors, in their sole and absolute discretion, may reasonably determine
and advise the Purchaser of in writing prior to Closing;



--------------------------------------------------------------------------------



- 32 -



(bf)     the Purchaser will raise prior to and/or commensurate with Closing a
post-Split common share or unit private placement funding for the Purchaser,
under "Rule 506" or "Regulation S" under the Securities Act, of a minimum of
U.S. $1,000,000 and a maximum of up to U.S. $5,000,000, and at a subscription
price of not less than U.S. $0.50 per restricted post-Split common share or unit
(each a "Unit") forming part thereof (collectively, the "Private Placement");
with an understanding that any Unit Private Placement financing shall be
conducted at a subscription price of not less than U.S. $0.50 per post-Split
Unit, with each such Unit being comprised of not greater than one common share
and one-half of one non-transferable share purchase warrant of the Purchaser
(each a "Warrant"), and with each such whole Warrant being exercisable for not
greater than one additional common share of the Purchaser for a period of up to
nine months from the date of issuance thereof at an exercise price of not less
than U.S. $1.00 per Warrant common share in each such instance; and with the
further understanding that the common shares and the Warrant common shares
forming part of the Units will carry piggy-back registration rights and that not
less than U.S. $1,000,000 from the Private Placement shall be advanced by the
Purchaser to the Company at Closing. In this regard it is hereby contemplated
that up to U.S. $1,500,000 of any such Private Placement may take the form of
the proposed Final Loan from the Purchaser as contemplated herein and,
furthermore, that any Private Placement finder's fee will equate to the payment
of not more than ten percent (10%) of the gross proceeds to the resulting
Purchaser in each such instance;



(bg)     commensurate with or as soon as reasonably practicable subsequent to
Closing the Purchaser will file, after review and comment from the Company, a
registration statement on Form S-8 Registration Statement registering shares
issuable under a stock option plan in the estimated amount of not less than
10,000,000 post-Split common shares of the Purchaser, at an exercise price of
U.S. $0.50 per post-Split common share (collectively, the "Purchaser Options");
and in such amounts and with such optionees as may be determined by management
for the Purchaser and the Vendors, acting reasonably, prior to the Closing Date,
and as may be acceptable with the appropriate Regulatory Authorities; it being
acknowledged and agreed that all such Purchaser Options may be exchanged as
Purchaser Options for any options then outstanding or allotted to be outstanding
to directors, officers, employees or consultants of the Company and the Vendors
at Closing or from time to time after Closing, in consideration of the ongoing
involvement of such directors, officers, employees or consultants of the Company
and the Vendors in and to the Purchaser and its subsidiaries and in exchange for
the agreed upon cancellation by said optionholders of the Company, if any, of
all of the then issued and outstanding or allotted options of the Company;



(bh)     commensurate with or as soon as reasonably practicable subsequent to
Closing the Purchaser will seek the approval of its shareholders, if required,
to change the name of the Purchaser to such name as the Purchaser's Board of
Directors may determine at Closing (the "Change in Name"); and subsequent to
Closing the Purchaser shall prepare or file the necessary documentation with all
Regulatory Authorities to effect the Change in Name and which shall include,
without limitation, obtaining a new trading symbol and CUSIP number for the
Purchaser;



(bi)     except for the representations and warranties contained in this
Agreement (including the Purchaser's Disclosure Schedule), the Purchaser does
not make any further express or implied representation or warranty, and the
Purchaser hereby disclaims any such representation or warranty with respect to
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement.



(bj)     neither this Agreement nor any other document, certificate or statement
furnished to the any of the Vendors or the Company by or on behalf of the
Purchaser in connection with the transactions contemplated hereby knowingly or
negligently contains any untrue or incomplete statement of material fact or
omits to state a material fact necessary in order to make the statements therein
not misleading which would likely affect the decision of the Vendors and the
Company to enter into this Agreement; and



--------------------------------------------------------------------------------



- 33 -



(bk)     the Purchaser is not aware of any fact or circumstance which has not
been disclosed to the Vendors and the Company which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Vendors and
the Company to enter into this Agreement.



4.2                    Continuity of the representations, warranties and
covenants by the Purchaser. The representations, warranties and covenants of the
Purchaser contained in this Article, or in any certificates or documents
delivered pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date (as
hereinafter determined) as though such representations, warranties and covenants
were made at and as of such time. Notwithstanding any investigations or
inquiries made by either of the Vendors or the Company, or by the Vendors' or
the Company's respective professional advisors prior to the Closing Date, or the
waiver of any condition by either of the Vendors or the Company, the
representations, warranties and covenants of the Purchaser contained in this
Article shall survive the Closing Date and shall continue in full force and
effect for a period of one calendar year from the Closing Date; provided,
however, that the Purchaser shall not be responsible for the breach of any
representation, warranty or covenant of the Purchaser contained herein caused by
any act or omission of either of the Vendors or the Company prior to the
Effective Date hereof of which the Purchaser was unaware or as a result of any
action taken by either of the Vendors or the Company after the Effective Date.
In the event that any of the said representations, warranties or covenants are
found by a court of competent jurisdiction to be incorrect and such
incorrectness results in any loss or damage sustained directly or indirectly by
either of the Vendors and/or the Company, then the Purchaser will, in accordance
with the provisions of Article "13" hereinbelow, pay the amount of such loss or
damage to either of the Vendors and/or the Company, as the case may be, within
30 calendar days of receiving notice of judgment therefore; provided that the
Vendors and the Company will not be entitled to make any claim unless the loss
or damage suffered may exceed the amount of U.S. $1,000.00.



 

Article 5
CONDITIONS PRECEDENT TO CLOSING



5.1                    Parties' conditions precedent prior to the Closing Date.
All of the rights, duties and obligations of each of the Parties hereto under
this Agreement are subject to the following conditions precedent for the
exclusive benefit of each of the Parties to be fulfilled in all material aspects
in the reasonable opinion of each of the Parties or to be waived by each or any
of the Parties, as the case may be, as soon as possible after the Execution
Date; however, unless specifically indicated as otherwise, not later than five
calendar days prior to the Closing Date (as hereinafter determined; such date
being the "Subject Removal Date"):



(a)       the specific ratification of the terms and conditions of this
Agreement by each of the Board of Directors of the Purchaser and the Company,
together with each of the Vendors, within five business days of the due and
complete execution of this Agreement by each of the Parties hereto
(collectively, the "Ratification");



(b)       the completion by each of the Purchaser and the Company of an initial
due diligence and operations review of the other Party's respective businesses
and operations within 21 business days of the prior satisfaction of the
Ratification (the "Initial Due Diligence");



--------------------------------------------------------------------------------



- 34 -



(c)       if required under applicable corporate and securities laws, the
receipt of all necessary approvals from any Regulatory Authority having
jurisdiction over the transactions contemplated by this Agreement on or before
February 28, 2007;



(d)       if required under applicable corporate and securities laws,
shareholders of the Purchaser and/or the Company passing an ordinary resolution
or, where required, a special resolution, approving the terms and conditions of
this Agreement, and all of the transactions contemplated hereby and thereby, and
the Purchaser and/or the Company sending all required notice to the Purchaser's
and/or the Company's shareholders in connection therewith, or, in the
alternative and if allowable in accordance with applicable corporate and
securities laws, shareholders of the Purchaser and/or the Company holding over
fifty percent (50%) of the issued shares of the Purchaser and the Company
providing written consent resolutions evidencing their approval to the terms and
conditions of this Agreement, and all of the transactions contemplated hereby
and thereby, together with certification of any required notice to all
shareholders of the Purchaser and/or Company of such written consent
resolutions; and



(e)       the Board of Directors of each of the Purchaser and/or the
shareholders of the Purchaser, if required, shall have approved the transactions
contemplated by this Agreement (and where necessary shall have given any
required notices with respect to such actions), including, without limitation:



(i)       the issuance by the Purchaser to, and at the direction and order of,
the Vendors of all of the referenced post-Split Shares in accordance with
section "2.2" hereof;



(ii)      if required, the proposed and prior Split of the Purchaser;



(iii)     the proposed Cancellation of Shares by certain founders of the
Purchaser;



(iv)      the proposed Change in Board and officers of the Purchaser;



(v)      the proposed Private Placement and the issuance of the Units;



(vi)      the proposed Company Shares for Debt and the issuance of the Debt
Shares;



(vii)     if required and possible, the proposed Change in Name of the
Purchaser; and



(viii)   such other matters as may be agreed to as between the Parties hereto
prior the completion of the transactions contemplated by this Agreement.



5.2                    Parties' waiver of conditions precedent. The conditions
precedent set forth in section "5.1" hereinabove are for the exclusive benefit
of each of the Parties hereto and may be waived by each or any of the Parties in
writing and in whole or in part at any time; however, not later than five
calendar days prior to the Subject Removal Date.



5.3                    The Vendors' and the Company's conditions precedent. The
rights, duties and obligations of each of the Vendors and the Company under this
Agreement are also subject to the following conditions precedent for the
exclusive benefit of each of the Vendors and the Company to be fulfilled in all
material aspects in the reasonable opinion of the Vendors and the Company or to
be waived by each or any of the Vendors and the Company as soon as possible
after the Execution Date, however; unless specifically indicated as otherwise,
not later than five calendar days prior to the Subject Removal Date:



--------------------------------------------------------------------------------



- 35 -



(a)       (i) the representations and warranties of the Purchaser contained in
this Agreement will be true and correct in all material respects at and as of
the time of the Closing (without taking into account any updates to the
Purchaser's Disclosure Schedule), as if made on the Closing Date and the Closing
Date were substituted for the date of this Agreement throughout such
representations and warranties, except for those representations and warranties
that address matters as of any other particular date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such particular date); and (ii) the Purchaser shall have
performed in all material respects all of the covenants and agreements required
to be performed by it under this Agreement at or prior to the Closing;



(b)       all matters which, in the opinion of counsel for the Company and the
Vendors, are material in connection with the transactions contemplated by this
Agreement shall be subject to the favourable opinion of such counsel, and all
relevant records and information shall be supplied to such counsel for that
purpose;



(c)       no material loss or destruction of or damage to the assets of the
Purchaser shall have occurred;



(d)       written confirmation that the Purchaser has raised into trust or
otherwise sufficient funding in order to close the minimum required Private
Placement at Closing on the terms as set forth in section "4.1" hereinabove;



(e)       the delivery to the Company and the Vendors by the Purchaser, on a
confidential basis, of all remaining material documentation and information and
including, without limitation, an updated Purchaser's Disclosure Schedule;



(f)       the completion by the Company and the Vendors, and by the Company's
and the Vendors' professional advisors, of a thorough due diligence and
operations review of both the business and operations of the Purchaser;



(g)       the Purchaser shall have obtained those consents and approvals as set
forth in the Purchaser's Disclosure Schedule; and



(h)       the delivery to the Company and the Vendors by the Purchaser of an
opinion of the counsel for the Purchaser in the form provided herewith as an
Exhibit.



5.4                    The Vendors' and the Company's waiver of conditions
precedent. The conditions precedent set forth in section "5.3" hereinabove are
for the exclusive benefit of each of the Vendors and the Company and may be
waived by each or any of the Vendors and the Company in writing and in whole or
in part at any time after the Execution Date; however, unless specifically
indicated as otherwise, not later than five calendar days prior to the Subject
Removal Date.



5.5                    Purchaser's conditions precedent prior to the Closing
Date. The rights, duties and obligations of the Purchaser under this Agreement
are also subject to the following conditions precedent for the exclusive benefit
of the Purchaser to be fulfilled in all material aspects in the reasonable
opinion of the Purchaser or to be waived by the Purchaser as soon as possible
after the Execution Date; however, unless specifically indicated as otherwise,
not later than five calendar days prior to the Subject Removal Date:



--------------------------------------------------------------------------------



- 36 -



(a)       (i) the representations and warranties of each of the Company and the
Vendors contained in this Agreement will be true and correct in all material
respects at and as of the time of the Closing (without taking into account any
updates to the Company's Disclosure Schedule), as if made on the Closing Date
and the Closing Date were substituted for the date of this Agreement throughout
such representations and warranties, except for those representations and
warranties that address matters as of any other particular date (in which case
such representations and warranties shall have been true and correct in all
material respects as of such particular date), and (ii) the Company and the
Vendors shall have performed in all material respects all of the covenants and
agreements required to be performed by them under this Agreement at or prior to
the Closing;



(b)       each of the Company and the Vendors shall have obtained all
authorizations, approvals and other actions by, and have made all filings with,
any securities regulatory authority from whom any such authorization, approval
or other action is legally required to be obtained or to be made in connection
with the transactions contemplated herein, and all such authorizations,
approvals and other actions are in full force and effect and all such filings
have been accepted and each of the Company and the Vendors are in compliance in
all material respects with, and have not committed any breach of, any securities
laws, regulations or policies of any securities regulatory authority to which
either of the Company or the Vendors may be subject;



(c)       no Company Material Adverse Effect (as hereinafter defined shall have
occurred. As used herein, "Company Material Adverse Effect" means a material
adverse effect which has occurred to the financial condition or results of
operations of the Company, taken as a whole; provided, that, for purposes of
this Agreement, a Company Material Adverse Effect shall not include the effect
of (i) changes to the industry or markets in which the business of the Company
operates that are not unique to such business, (ii) the announcement or
disclosure of the transactions contemplated herein, (iii) general economic,
regulatory or political conditions or changes, (iv) military action or any act
of terrorism, (v) changes in applicable law or GAAP after the date hereof, (vi)
compliance with the terms of this Agreement, (vii) actions taken or to be taken
in connection with the sale of the Shares, (viii) an earthquake or other natural
disaster, (ix) the failure of the Company to meet or achieve the results set
forth in any internal projection or (x) any matter set forth in the Schedules
attached hereto. The Purchaser acknowledges that there could be a disruption to
the Company's Business as a result of the execution of this Agreement, the
announcement by the Purchaser of its intention to purchase the Company or the
announcement of the Vendors of their intention to sell the Company, and the
consummation of the transactions contemplated hereby, and the Purchaser agrees
that such disruptions do not and shall not constitute a Company Material Adverse
Effect;



(d)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



--------------------------------------------------------------------------------



- 37-



(i)       the purchase or transfer of any of the Purchased Shares contemplated
by this Agreement or the right of any of the Company or the Vendors to dispose
of any of the Purchased Shares; or



(ii)      the right of the Company to conduct its operations and carry on, in
the normal course, its Company's Business and operations as it has carried on in
the past in all material respects;



(e)       the delivery to the Purchaser by the Company and the Vendors, on a
confidential basis, of all remaining material documentation and information and
including, without limitation, an updated Company's Disclosure Schedule;



(f)        the delivery to the Company by the Vendors of a final Release
respecting any and all claims which either of such Parties had, or may have had,
against any such other Party prior to Closing in the form provided herewith as
an Exhibit;



(g)       the delivery to the Purchaser by the Company and the Vendors of an
opinion of the counsel for the Company in the form provided herewith as an
Exhibit;



(h)       the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of both the Company's
Business and the operations of the Company together with the transferability of
the Purchased Shares as contemplated by this Agreement; and.



(i)       each of the Company and the Vendors shall have obtained those consents
and approvals as set forth in the Company's Disclosure Schedule.



5.6                    Purchaser's waiver of conditions precedent. The
conditions precedent set forth in section "5.5" hereinabove are for the
exclusive benefit of the Purchaser and may be waived by the Purchaser in writing
and in whole or in part at any after the Execution Date; however, unless
specifically indicated as otherwise, not later than five calendar days prior to
the Subject Removal Date.



5.7                    Company's and Vendors' additional document covenants. The
Company and the Vendors will also deliver, or caused to be delivered to the
Purchaser prior to the Closing Date, the Company's Financial Statements
inclusive of, without limitation, audited consolidated balance sheets for the
Company for its most recently completed fiscal year, together with consolidated
statements of income, members' equity and cash flows for each of the
twelve-month periods then-ended, and together with such corporate and asset
status reports and/or opinions respecting the Company's Business and assets, as
may be required by any Regulatory Authority, in each case prepared, at a
minimum, in accordance with the applicable rules and reporting guidelines of the
appropriate Regulatory Authorities.



 

Article 6
CLOSING AND EVENTS OF CLOSING



6.1                    Closing and Closing Date. The Closing of the within
purchase and delivery of the Purchased Shares, together with all of the
transactions contemplated by this Agreement, shall occur on the day which is
five business days following the satisfaction of all of the conditions precedent
which are set out in Article 5 hereof, or on such earlier or later Closing Date
as may be agreed to in advance and in writing by each of the Parties hereto, and
will be closed at the offices of Lang Michener LLP, Lawyers - Patent & Trade
Mark Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, Canada, V6E 4N7, at 2:00 p.m. (Vancouver time) on the Closing
Date.



--------------------------------------------------------------------------------



- 38 -



6.2                    Latest Closing Date. If the Closing Date has not occurred
by March 31, 2007 this Agreement will be terminated and unenforceable unless the
Parties hereto agree in writing to grant an extension of the Closing Date.



6.3                    Documents to be delivered by the Vendors and the Company
prior to the Closing Date. Not later than two calendar days prior to the Closing
Date, and in addition to the documentation which is required by the agreements
and conditions precedent which are set forth hereinabove, the Vendors and the
Company shall also execute and deliver, or cause to be delivered, to the
Purchaser, the Transfer Agent and/or the Escrow Agent, as applicable, all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Purchaser, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer all of the Purchased Shares to the Purchaser free and
clear of all liens, charges and encumbrances, and in particular including, but
not being limited to, the following materials:



(a)       a certified copy of an ordinary resolution of the equityholders of the
Company and, if applicable, the Vendors, approving the terms and conditions of
this Agreement and the transactions contemplated hereby or, in the alternative,
equityholders of the Company and, if applicable, the Vendors, holding over 50%
of the issued shares of the Company and/or the Vendors shall have executed
written consent resolutions evidencing their approval to the terms and
conditions of this Agreement and all of the transactions contemplated hereunder
together with certification of any required notice to all shareholders of the
Company and, if applicable, the Vendors, of such written consent resolutions;



(b)       all documentation as may be necessary and as may be required by
counsel for the Purchaser, acting reasonably, to ensure that all of the
Purchased Shares are transferred, assigned and are registerable at the Closing
in the name of and for the benefit of the Purchaser, and to ensure that all
outstanding options in and to the Company, if any, are cancelled as of the
Closing, under all applicable corporate and securities laws;



(c)       certificate(s) representing the Purchased Shares registered in the
name of the Vendors, duly endorsed for transfer to the Purchaser or irrevocable
stock powers transferring the Purchased Shares to the Purchaser;



(d)       a certificate representing the Purchased Shares for the Company
registered in the name of the Purchaser;



(e)       written evidence of the cancellation of all outstanding options and
any other outstanding securities in and to the Company;



(f)       copies of the Release duly executed by the Company and the Vendors;



(g)       a certified copy of the resolutions of the Board of Directors of each
of the Company and, if applicable, the Vendors, authorizing the transfer by the
Vendors to the Purchaser of the Purchased Shares and canceling all outstanding
options and any other securities in and to the Company;



(h)       a copy of all corporate or limited liability company, as the case may
be, records and books of account for each of the Company, the WOFE and their
respective subsidiaries and including, without limitation, a copy of all minute
books, share register books, share certificate books and annual reports of each
of the Company, the WOFE and their respective subsidiaries to the extent
applicable;



--------------------------------------------------------------------------------



- 39 -



(i)       a certificate of an executive officer of the Company, dated as of the
Closing Date, acceptable in form to counsel for the Purchaser, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Vendors and the Company contained in this Agreement are true
and correct in all respects and will be true and correct as of the Closing Date
as if made by the Vendors and the Company on the Closing Date;



(j)       written evidence of the agreement of certain of the Company's present
Creditors to accept Debt Shares of the Company under the Company Shares for Debt
hereunder;



(k)       consents to act and similar documentation required in order to effect
the proposed Change in Board and officers of the Purchaser;



(l)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein;



(m)     a follow-on opinion of the counsel for the Company, dated as at the
Closing Date, and addressed to the Purchaser and its counsel, in form and
substance satisfactory to the Purchaser's counsel, acting reasonably, and
including the following:



(i)       the due incorporation, existence and standing of each of the Company
and its qualification to carry on business;



(ii)      the authorized and issued capital of the Company;



(iii)     that all Purchased Shares have been duly authorized and issued and are
fully paid and non-assessable;



(iv)      all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated herein;



(v)       that the Purchased Shares have been duly issued to and registered in
the name of the Purchaser in compliance with all applicable corporate and
securities laws; and



(n)       all such other documents and instruments as the Purchaser's counsel
may reasonably require.



6.4                    Documents to be delivered by the Purchaser prior to the
Closing Date. Not later than two calendar days prior to the Closing Date, and in
addition to the documentation which is required by the agreements and conditions
precedent which are set forth hereinabove, the Purchaser shall also execute and
deliver, or cause to be delivered, to the Company, the Transfer Agent and/or the
Escrow Agent, as applicable, all such other documents, resolutions and
instruments as are necessary, in the opinion of counsel for the Vendors and the
Company, acting reasonably, to issue to the Vendors the entire Purchase Price
Shares free and clear of all liens, charges and encumbrances, however, subject
to the normal U.S. resale provisions applicable thereto, and in particular
including, but not being limited to, the following materials:



--------------------------------------------------------------------------------



- 40 -



(a)       a Closing agenda;



(b)       a certified copy of an ordinary resolution of the shareholders of the
Purchaser approving the terms and conditions of this Agreement and the
transactions contemplated hereby or, in the alternative, shareholders of the
Purchaser holding over 50% of the issued shares of the Purchaser providing
written consent resolutions evidencing their approval to the terms and
conditions of this Agreement and all of the transactions contemplated hereunder
together with certification of any required notice to all shareholders of the
Purchaser of such written consent resolutions;



(c)       a certified copy of the resolutions of the directors of the Purchaser
providing for the approval of all of the transactions contemplated hereby and
including, without limitation, each of the matters provided for in section
"5.1(e)" hereof;



(d)       the due Cancellation of Shares by certain founders of the Purchaser;



(e)       share certificates, subject to the normal U.S. resale provisions
applicable thereto, representing all of the Shares issued and registered in the
names of the Vendors as notified by the Vendors to the Purchaser prior to
Closing in accordance with section "2.2" hereinabove;



(f)       Debt Share certificates, subject to the normal U.S. resale provisions
applicable thereto, representing all of the Debt Shares issued and registered in
the names of those Company Creditors under the Company Shares for Debt as
notified by the Vendors to the Purchaser prior to Closing in accordance with
section "3.1" hereinabove;



(g)       a certificate of an officer of the Purchaser, dated as of the Closing
Date, acceptable in form to counsel for the Company, acting reasonably,
certifying that the warranties, representations, covenants and agreements of the
Purchaser contained in this Agreement are true and correct in all respects and
will be true and correct as of the Closing Date as if made by the Purchaser on
the Closing Date;



(h)       resignations and similar documentation required in order to effect the
proposed Change in Board and officers of the Purchaser;



(i)       a certified copy of the resolutions of the Board of Directors of the
Purchaser accepting the proposed Change in Board and officers of the Purchaser;



(j)       a certificate of an executive officer of the Purchaser confirming that
the Purchaser has raised into trust or otherwise sufficient funding in order to
close the minimum required Private Placement at Closing on the terms as set
forth in section "4.1" hereinabove and that the sum of not less than U.S.
$1,000,000 in liquid funds is available to the Company at Closing from the
Private Placement proceeds;



(k)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein;



(l)       a follow-on opinion of the counsel for the Purchaser, dated as at the
Closing Date, and addressed to the Vendors and their counsel, in form provided
herewith as an Exhibit; and



--------------------------------------------------------------------------------



- 41 -



(m)      all such other documents and instruments as the Vendors' and the
Company's counsel may reasonably require.



 

Article 7
APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS



7.1                    Appointment of Escrow Agent. The Parties hereto hereby
acknowledge and initially appoint Lang Michener LLP, Lawyers - Patent & Trade
Mark Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, Canada, V6E 4N7, counsel for the Purchaser herein, as escrow
agent (the "Escrow Agent") herein, or such other Escrow Agent as may be mutually
determined by the Parties hereto prior to the Subject Removal Date.



7.2                    Escrow of Transfer Documents. Subject to and in
accordance with the terms and conditions hereof and the requirements of Articles
"2", "5" and "6" hereinabove, and without in any manner limiting the obligations
of each of the Parties hereto as contained therein and hereinabove, it is hereby
acknowledged and confirmed by the Parties hereto that each of the Parties will
execute, deliver, or cause to be delivered, all such documentation as may be
required by the requirements of Articles "2", "5" and "6" hereinabove (herein,
collectively, the "Transfer Documents") and deposit the same with the Escrow
Agent, or with such other mutually agreeable escrow agent, together with a copy
of this Agreement, there to be held in escrow for release by the Escrow Agent to
the Parties in accordance with the strict terms and provisions of Articles "2",
"5" and "6" hereinabove.



7.3                    Resignation of Escrow Agent. The Escrow Agent may resign
from its duties and responsibilities if it gives each of the Parties hereto
three calendar days' written notice in advance. Upon receipt of notice of the
Escrow Agent's intention to resign, the Parties shall, within three calendar
days, select a replacement escrow agent and jointly advise the Escrow Agent in
writing to deliver the Transfer Documents to the replacement escrow agent. If
the Parties fail to agree on a replacement escrow agent within three calendar
days of such notice, the replacement escrow agent shall be selected by a Judge
of the Supreme Court of the Province of British Columbia upon application by any
Party hereto. The Escrow Agent shall continue to be bound by this Agreement
until the replacement escrow agent has been selected and the Escrow Agent
receives and complies with the joint instructions of the Parties to deliver the
Transfer Documents to the replacement escrow agent. The Parties agree to enter
into an escrow agreement substantially in the same form of this Agreement with
the replacement escrow agent.



7.4                    Instructions to Escrow Agent. Instructions given to the
Escrow Agent pursuant to this Agreement shall be given by duly authorized
signatories of the respective Parties hereto.



7.5                    No other duties or obligations. The Escrow Agent shall
have no duties or obligations other than those specifically set forth in this
Article.



7.6                    No obligation to take legal action. The Escrow Agent
shall not be obligated to take any legal action hereunder which might, in its
judgment, involve any expense or liability unless it shall have been furnished
with a reasonable indemnity by all of the Parties hereto together with such
other third parties as the Escrow Agent may require in its sole and absolute
discretion.



7.7                    Not bound to any other agreements. The Escrow Agent is
not bound in any way by any other contract or agreement between the Parties
hereto whether or not it has knowledge thereof or of its terms and conditions
and its only duty, liability and responsibility shall be to hold and deal with
the Transfer Documents as herein directed.



--------------------------------------------------------------------------------



- 42 -



7.8                    Notice. The Escrow Agent shall be entitled to assume that
any notice and evidence received by it pursuant to these instructions from
anyone has been duly executed by the Party by whom it purports to have been
signed and that the text of any notice and evidence is accurate and the truth.
The Escrow Agent shall not be obliged to inquire into the sufficiency or
authority of the text or any signatures appearing on such notice or evidence.



7.9                    Indemnity. The Parties hereto, jointly and severally,
covenant and agree to indemnify the Escrow Agent and to hold it harmless against
any loss, liability or expense incurred, without negligence or bad faith on its
part, arising out of or in connection with the administration of its duties
hereunder including, without limitation, the costs and expenses of defending
itself against any claim or liability arising therefrom.



7.10                  Not required to take any action. In the event of any
disagreement between any of the Parties hereto to these instructions or between
them or either or any of them and any other person, resulting in adverse claims
or demands being made in connection with the Transfer Documents, or in the event
that the Escrow Agent should take action hereunder, it may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, it shall not be or become liable in any way or to any
person for its failure or refusal to act, and it shall be entitled to continue
so to refrain from acting until:



(a)     the rights of all Parties shall have been fully and finally adjudicated
by a court of competent jurisdiction; or



(b)     all differences shall have been adjusted and all doubt resolved by
agreement among all of the interested persons, and it shall have been notified
thereof in writing signed by all such persons.



 

Article 8
DUE DILIGENCE INVESTIGATION



8.1                    Due diligence. Each of the Parties hereto shall forthwith
conduct such further due diligence examination of the other Parties hereto as it
deems appropriate.



8.2                    Confidentiality. Each Party may in a reasonable manner
carry out such investigations and due diligence as to the other Parties hereto,
at all times subject to the confidentiality provisions of Articles "9" and "10"
hereinbelow, as each Party deems necessary. In that regard the Parties agree
that each shall have full and complete access to the other Parties' books,
records, financial statements and other documents, articles of incorporation,
by-laws, minutes of Board of Directors' meetings and its committees, investment
agreements, material contracts and as well such other documents and materials as
the Parties hereto, or their respective solicitors, may deem reasonable and
necessary to conduct an adequate due diligence investigation of each Party, its
respective operations and financial condition prior to the Closing.



 

Article 9
NON-DISCLOSURE



9.1                    Non-disclosure. Subject to the provisions of section
"9.3" hereinbelow, the Parties hereto, for themselves, their officers,
directors, shareholders, consultants, employees and agents, agree that they each
will not disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties' express written
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by either Party
in the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a Court or on a "need to know" basis to
each of the Parties' respective professional advisors.



--------------------------------------------------------------------------------



- 43 -



9.2                    Documentation. Any document or written material generated
by either Party hereto in the course of, or in connection with, the due
diligence investigations conducted pursuant to this Agreement shall be marked or
deemed "Confidential" and shall be treated by each Party as a trade secret of
the other Parties. Upon termination of this Agreement prior to Closing all
copies of any and all documents obtained by any Party from any other Party
herein, whether or not marked "Confidential", shall be returned to the other
Parties forthwith.



9.3                    Public announcements. Notwithstanding the provisions of
this Article, the Parties hereto agree to make such public announcements of this
Agreement promptly upon its execution in accordance with the requirements of
applicable securities legislation and regulations.



 

Article 10
PROPRIETARY INFORMATION AND
ADDITIONAL OBLIGATIONS OF THE PARTIES HERETO



10.1                  Confidential Information. Each Party hereto acknowledges
that any and all information which a Party may obtain from, or have disclosed to
it, about the other Parties constitutes valuable trade secrets and proprietary
confidential information of the other Parties (collectively, the "Confidential
Information"). No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties hereto, however, such
consent in respect of the reporting of factual data shall not be unreasonably
withheld, and shall not be withheld in respect of information required to be
publicly disclosed pursuant to applicable securities or corporation laws.
Furthermore, each Party hereto undertakes not to disclose the Confidential
Information to any third party without the prior written approval of the other
Parties and to ensure that any third party to which the Confidential Information
is disclosed shall execute an agreement and undertaking on the same terms as
contained herein.



10.2                  Impact of breach of confidentiality. The Parties hereto
acknowledge that the Confidential Information is important to the respective
businesses of each of the Parties and that, in the event of disclosure of the
Confidential Information, except as authorized hereunder, the damage to each of
the Parties hereto, or to either of them, may be irreparable. For the purposes
of the foregoing sections the Parties recognize and hereby agree that a breach
by any of the Parties of any of the covenants therein contained would result in
irreparable harm and significant damage to each of the other Parties that would
not be adequately compensated for by monetary award. Accordingly, the Parties
agree that in the event of any such breach, in addition to being entitled as a
matter of right to apply to a Court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, any such Party will
also be liable to the other Parties, as liquidated damages, for an amount equal
to the amount received and earned by such Party as a result of and with respect
to any such breach. The Parties also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances. In addition, the Parties
further acknowledge and agree that all restrictions or obligations in this
Agreement are necessary and fundamental to the protection of the respective
businesses of each of the Parties and are reasonable and valid, and all defenses
to the strict enforcement thereof by either of the Parties are hereby waived by
the other Parties.



--------------------------------------------------------------------------------



- 44 -



10.3                  Compliance with applicable laws. The Parties will comply
with all Canadian, U.S. and foreign laws, whether federal, provincial or state,
applicable to their respective duties hereunder and, in addition, hereby
represent and warrant that any information which they may provide to any person
or company hereunder will, to the best of their respective knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



10.4                  Opinions, reports and advice of the Vendor Group. The
Vendor Group acknowledges and agrees that all written and oral opinions,
reports, advice and materials provided by the Vendor Group to the Purchaser or
the Company in connection with purchase and sale contemplated herein are
intended solely for the Purchaser's benefit and for the Purchaser's use only,
and that any such written and oral opinions, reports, advice and information are
the exclusive property of the Purchaser. In this regard the Vendor Group
covenants and agrees that the Purchaser may utilize any such opinion, report,
advice and materials for any other purpose whatsoever and, furthermore, may
reproduce, disseminate, quote from and refer to, in whole or in part, at any
time and in any manner, any such opinion, report, advice and materials in the
Purchaser's sole and absolute discretion. The Vendor Group further covenants and
agrees that no public references to the Purchaser, the Company or the Vendor
Group, or disclosure of the Vendor Group's role in respect of the Purchaser or
the Company, be made by the Vendor Group without the prior written consent of
the Purchaser in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials shall, unless otherwise required by the
Purchaser, be provided by the Vendor Group to the Purchaser in a form and with
such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Purchaser and
the Company from time to time.



 

Article 11
ASSIGNMENT AND VARIATIONS



11.1                  Assignment. Save and except as provided herein, no Party
hereto may sell, assign, pledge or mortgage or otherwise encumber all or any
part of its respective interest herein without the prior written consent all of
the other Parties hereto.



11.2                  Amendment. This Agreement and any provision thereof may
only be amended in writing and only by duly authorized signatories of each of
the respective Parties hereto.



11.3                  Variation in the terms of this Agreement upon review. It
is hereby acknowledged and agreed by each of the Parties hereto that where any
variation in the terms and/or conditions of this Agreement is reasonably
required by any of the Regulatory Authorities as a condition of their respective
Regulatory Approval to any of the terms and conditions of this Agreement, any
such reasonable variation, having first been notified to all Parties, will be
deemed to be accepted by each of the Parties hereto and form part of the terms
and conditions of this Agreement. If any such Party, acting reasonably, deems
any such notified variation unreasonable, that Party may, in its sole and
absolute discretion, and within a period of not greater than 10 calendar days
from its original notification and at its cost, make such further applications
or submissions to the relevant Regulatory Authority as it considers necessary in
order to seek an amendment to any such variation; provided, however, that the
final determination by any such Regulatory Authority to any such application or
submission by such objecting Party will be deemed binding upon such Party who
must then provide notification to all other Parties as provided for hereinabove.



--------------------------------------------------------------------------------



- 45 -



Article 12
FORCE MAJEURE



12.1                  Events. If any Party hereto is at any time prevented or
delayed in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



12.2                  Notice. A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section "12.1"
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.



 

Article 13
ARBITRATION



13.1                  Matters for Arbitration. The Parties hereto agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



13.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than 10 calendar days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such 10 calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "14.3" hereinbelow.



13.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within 10 calendar days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within 10 calendar days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairman of the arbitration herein provided for. If the other
Parties shall fail to appoint an arbitrator within 10 calendar days after
receiving notice of the appointment of the first arbitrator, or if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Arbitration Act. Except as specifically otherwise provided in this section, the
arbitration herein provided for shall be conducted in accordance with such
Arbitration Act. The chairman, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place in Vancouver,
British Columbia, for the purpose of hearing the evidence and representations of
the Parties, and he shall preside over the arbitration and determine all
questions of procedure not provided for under such Arbitration Act or this
section. After hearing any evidence and representations that the Parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.



--------------------------------------------------------------------------------



- 46 -



13.4                  Award. The Parties hereto agree that the award of a
majority of the arbitrators, or in the case of a single arbitrator, of such
arbitrator, shall be final and binding upon each of them.



 

Article 14
DEFAULT AND TERMINATION



14.1                  Default. The Parties hereto agree that if any Party hereto
is in default with respect to any of the provisions of this Agreement (herein
called the "Defaulting Party"), the non-defaulting Parties (herein called,
collectively, the "Non-Defaulting Party") shall give notice to the Defaulting
Party designating such default, and within 10 calendar days after its receipt of
such notice, the Defaulting Party shall either:



(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



(b)       give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



14.2                  Arbitration. If arbitration is sought, a Party shall not
be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "13" hereinabove.



14.3                  Curing the Default. If:



(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default; or



(b)       arbitration is not so sought; or



(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.



14.4                  Termination. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement will be
immediately terminated, unless otherwise extended in accordance with section
"6.2" hereinabove, in the event that:



(a)       the entire Ratification is not received within one business day of the
Execution Date;



(b)       either of the Parties hereto has not either satisfied or waived each
of their respective conditions precedent prior to the Subject Removal Date in
accordance with the provisions of Article "5" hereinabove;



(c)       either of the Parties hereto has failed to deliver or caused to be
delivered any of their respective documents required to be delivered by Articles
"5", "6" and "7" hereinabove prior to each of the Subject Removal Date and the
Closing Date in accordance with the provisions of Articles "5", "6" and "7";



--------------------------------------------------------------------------------



- 47 -



(d)       the Closing has not occurred on or before March 31, 2007 in accordance
with section "6.2" hereinabove; or



(e)       by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "9" and "10" hereinabove.



 

Article 15
INDEMNIFICATION AND LEGAL PROCEEDINGS



15.1                  Indemnification. The Parties hereto agree to indemnify and
save harmless the other Parties hereto and including, where applicable, their
respective affiliates, directors, officers, employees and agents (each such
party being an "Indemnified Party") harmless from and against any and all
losses, claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind, including any investigation expenses incurred by any
Indemnified Party, to which an Indemnified Party may become subject by reason of
the terms and conditions of this Agreement.



15.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



15.3                  Claim of indemnification. The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.



15.4                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties hereto, the Indemnified Party will give the relevant Party hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and such Party will undertake the investigation and defense thereof on behalf of
the Indemnified Party, including the prompt Consulting of counsel acceptable to
the Indemnified Party affected and the payment of all expenses. Failure by the
Indemnified Party to so notify shall not relieve any Party hereto of such
Party's obligation of indemnification hereunder unless (and only to the extent
that) such failure results in a forfeiture by any Party hereto of substantive
rights or defenses.



15.5                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



15.6                  Legal proceedings. Notwithstanding that the relevant Party
hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the relevant Party hereto;



(b)       the relevant Party hereto has not assumed the defense of the action
within a reasonable period of time after receiving notice of the action;



--------------------------------------------------------------------------------



- 48 -



(c)       the named parties to any such action include any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



15.7                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party hereto shall contribute to the amount paid or payable by the
Indemnified Party as a result of any and all such losses, claim, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by any Party hereto on the one hand and the
Indemnified Party on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party hereto shall in any event contribute to the amount
paid or payable by the Indemnified Party, as a result of the loss, claim,
damage, liability, cost or expense (other than a loss, claim, damage, liability,
cost or expenses, the primary cause of which is the gross negligence or bad
faith of the Indemnified Party), any excess of such amount over the amount of
the fees actually received by the Indemnified Party hereunder.



 

Article 16
NOTICE



16.1                  Notice. Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a post office addressed to
the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified above. The date of receipt of such notice,
demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the third calendar day after the same shall have been so
mailed, or 15 calendar days in the case of an addressee with an address for
service in a country other than a country in which the Party giving the notice,
demand or other communication resides, except in the case of interruption of
postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee.



16.2                  Change of address. Either Party may at any time and from
time to time notify the other Parties in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.



 

Article 17
GENERAL PROVISIONS



17.1                  Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement and including, without limitation, the Agreement In Principle.



17.2                  Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.



--------------------------------------------------------------------------------



- 49 -



17.3                  Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



17.4                  Time of the essence. Time will be of the essence of this
Agreement.



17.5                  Representation and costs. It is hereby acknowledged by
each of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, act solely for the Purchaser, and, correspondingly, that each of the
Vendors and the Company have been required by each of Lang Michener LLP and the
Purchaser to obtain independent legal advice with respect to their respective
reviews and execution of this Agreement. In addition, it is hereby further
acknowledged and agreed by the Parties hereto that Lang Michener LLP, and
certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to the Purchaser and/or a
fiduciary duty to the same arising from either a directorship, officership or
similar relationship arising out of the request of the Purchaser for certain of
such persons to act in a similar capacity while acting for the Purchaser as
counsel. Correspondingly, and even where, as a result of this Agreement, the
consent of each Party hereto to the role and capacity of Lang Michener LLP, and
its principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party hereto
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon, Lang
Michener LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party hereto is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by Lang Michener LLP, shall be at the cost of the Company.



17.6                  Applicable law. The situs of this Agreement is Vancouver,
British Columbia, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia.



17.7                  Further assurances. The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



17.8                  Invalid provisions. If any provision of this Agreement is
at any time unenforceable or invalid for any reason it will be severable from
the remainder of this Agreement and, in its application at that time, this
Agreement will be construed as though such provision was not contained herein
and the remainder will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid or unenforceable provision.



17.9                  Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.



17.10                Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).



--------------------------------------------------------------------------------



- 50 -



17.11                Captions. The captions, section numbers, Article numbers
and Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.



17.12                Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary and, if required, by
facsimile, each of which so signed being deemed to be an original, and such
counterparts together shall constitute one and the same instrument and,
notwithstanding the date of execution, will be deemed to bear the Execution Date
as set forth on the front page of this Agreement.



17.13                No partnership or agency. The Parties hereto have not
created a partnership and nothing contained in this Agreement shall in any
manner whatsoever constitute any Party the partner, agent or legal
representative of any other Party, nor create any fiduciary relationship between
them for any purpose whatsoever. No Party shall have any authority to act for,
or to assume any obligations or responsibility on behalf of, any other party
except as may be, from time to time, agreed upon in writing between the Parties
or as otherwise expressly provided.



17.14                Consents and waivers. No consent or waiver expressed or
implied by either Party hereto in respect of any breach or default by any other
Party in the performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                      IN WITNESS WHEREOF each of the Parties hereto has hereunto
set its seal by the hand of its duly authorized signatory as of the Execution
Date as set forth on the front page of this Agreement.



SIGNED, SEALED and DELIVERED by
AIDAN SULLIVAN,
a Vendor herein, in the presence of:

________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 10,000






"Aidan Sullivan"
_____________________________
AIDAN SULLIVAN





--------------------------------------------------------------------------------



- 51 -



SIGNED, SEALED and DELIVERED by
IAN M. SULLIVAN,
a Vendor herein, in the presence of:

________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 2,500






"Ian M. Sullivan"
_____________________________
IAN M. SULLIVAN

SIGNED, SEALED and DELIVERED by
JOHN P. SULLIVAN,
a Vendor herein, in the presence of:

________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 3,750






"John P. Sullivan"
_____________________________
JOHN P. SULLIVAN



 



--------------------------------------------------------------------------------



- 52 -



SIGNED, SEALED and DELIVERED by
MARGARET I. SULLIVAN,
a Vendor herein, in the presence of:

________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 1,250






"Margaret I. Sullivan"
_____________________________
MARGARET I. SULLIVAN

SIGNED, SEALED and DELIVERED by
BRENDAN P. SULLIVAN,
a Vendor herein, in the presence of:

________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 1,250






"Brendan P. Sullivan"
_____________________________
BRENDAN P. SULLIVAN

SIGNED, SEALED and DELIVERED by
GEORGE NAST,
a Vendor herein, in the presence of:

________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 1,250






"George Nast"
_____________________________
GEORGE NAST

The COMMON SEAL of
I-LEVEL MEDIA SYSTEMS LIMITED,
the Company herein,
was hereunto affixed in the presence of:
                 "Aidan Sullivan"
________________________________
Authorized Signatory

)
)
)
)
)
)
)






(C/S)



--------------------------------------------------------------------------------



- 53 -



The COMMON SEAL of
JACKSON VENTURES, INC.,
the Purchaser herein,
was hereunto affixed in the presence of:
                 "Adrian Ansell"
________________________________
Authorized Signatory

)
)
)
)
)
)
)






(C/S)



 

 

 

__________



--------------------------------------------------------------------------------



Schedule A



 

 

                      This is Schedule "A" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Purchased Shares, Vendor and Securities



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule B



 

                      This is Schedule "B" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's Financial Statements



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule C



 

 

                      This is Schedule "C" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's Creditors and Debt Shares



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule D



 

 

                      This is Schedule "D" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's Intellectual Property



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule E



 

 

                      This is Schedule "E" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's Leases



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule F



 

 

                      This is Schedule "F" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's Contracts of Employment



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule G



 

 

                      This is Schedule "G" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's Material Contracts



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule H



 

 

                      This is Schedule "H" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Company's List of Bank Accounts etc.



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule I



 

                      This is Schedule "I to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Purchaser's Financial Statements



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule J



 

                      This is Schedule "J" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Purchaser's Material Contracts



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule K



 

 

                      This is Schedule "K" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Purchaser's List of Bank Accounts etc.



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule L



 

 

                      This is Schedule "L" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Employment Agreements



Refer to the materials attached hereto

.



__________



 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule M



 

 

                      This is Schedule "M" to that certain Share Exchange
Agreement as entered into among each of the Shareholders of I-Level Media
Systems Limited (the Vendors), I-Level Media Systems Limited (the Company) and
Jackson Ventures, Inc. (the Purchaser).



 

Vendor and Creditor Certificates



Refer to the materials attached hereto

.



__________



End of Share Exchange Agreement

__________